IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


KATHRYN HYLAND, MELISSA
GARCIA, ELDON R. GAEDE,
ELIZABETH TAYLOR, JESSICA                       No. 18-cv-9031-DLC
SAINT-PAUL, REBECCA SPITLER-
LAWSON, MICHELLE MEANS,                         JURY DEMANDED
ELIZABETH KAPLAN, JENNIFER
GUTH, MEGAN NOCERINO, and
ANTHONY CHURCH, individually and
on behalf of all others similarly situated,

                    Plaintiffs,

             v.

NAVIENT CORPORATION and
NAVIENT SOLUTIONS, LLC,

                    Defendants.


                     AMENDED CLASS ACTION COMPLAINT


Date: January 16, 2019

Mark Richard                                  Faith Gay
PHILLIPS, RICHARD & RIND, P.A.                Maria Ginzburg
9360 SW 72 Street, Suite 283                  Yelena Konanova
Miami, FL 33173                               Margaret England
Telephone: 305-412-8322                       SELENDY & GAY PLLC
E-mail: mrichard@phillipsrichard.com          1290 Avenue of the Americas
(pro hac vice)                                New York, NY 10104
                                              Telephone: 212-390-9000
                                              E-mail: fgay@selendygay.com
                                                      mginzburg@selendygay.com
                                                      lkonanova@selendygay.com
                                                      mengland@selendygay.com

                                              Attorneys for Plaintiffs
                                            TABLE OF CONTENTS
                                                                                                                        Pages

NATURE OF ACTION .................................................................................................. 1

THE PARTIES ............................................................................................................. 21

         Plaintiffs ............................................................................................................ 21

         Defendants ........................................................................................................ 45

JURISDICTION........................................................................................................... 49

VENUE......................................................................................................................... 51

FACTUAL ALLEGATIONS ........................................................................................ 51

         Background On Federal Student Loans........................................................... 51

         The Life Of A Federal Student Loan ................................................................ 55

         The Public Service Loan Forgiveness Program ............................................... 64

         The Loan Servicer: Navient .............................................................................. 72

CLASS ACTION ALLEGATIONS ............................................................................ 102

CAUSES OF ACTION ............................................................................................... 105

         Count I – Breach Of Contract For Violations Of The Servicing
               Contracts............................................................................................... 105

         Count II – Breach Of Implied Warranty Of Authority .................................. 107

         Count III – Tortious Interference With Contract .......................................... 109

         Count IV – Tortious Interference With Expectancy ...................................... 112

         Count V – Unjust Enrichment........................................................................ 114

         Count VI – Breach Of Fiduciary Duty ........................................................... 115

         Count VII – Negligence ................................................................................... 117

         Count VIII – Negligent Misrepresentation .................................................... 118

         Count IX – Negligent Misrepresentation ....................................................... 119


                                                                i
         Count X – Negligent Misrepresentation ........................................................ 120

         Count XI – Negligent Misrepresentation ....................................................... 121

         Count XII – Violations Of The Maryland Consumer Protection Act,
               Md. Code Ann., Com. Law § 13-301 et seq. ......................................... 122

         Count XIII – Violations Of The Florida Deceptive And Unfair Trade
               Practices Act, Fla. Stat. § 501.201 et seq. ........................................... 123

         Count XIV – Violations Of The New York Consumer Protection From
               Deceptive Acts And Practices Law, New York General Business
               Law § 349 et seq. .................................................................................. 124

         Count XV – Violations Of The California Consumers Legal Remedies
               Act, Cal. Civ. Code § 1750 et seq. ........................................................ 125

PRAYER FOR RELIEF ............................................................................................. 127

JURY DEMAND ........................................................................................................ 129




                                                           ii
      Plaintiffs Kathryn Hyland, Melissa Garcia, Eldon R. Gaede, Elizabeth Taylor,

Jessica Saint-Paul, Rebecca Spitler-Lawson, Michelle Means, Elizabeth Kaplan, Jen-

nifer Guth, Megan Nocerino, and Anthony Church, individually and on behalf of all

others similarly situated, through their attorneys, Selendy & Gay PLLC and Phillips,

Richard & Rind, P.A., allege the following against Defendants Navient Corporation

and Navient Solutions, LLC (collectively, “Navient”).

      Plaintiffs allege the following on personal knowledge as to themselves and

their own acts, and on information and belief as to all other matters. Plaintiffs’ in-
formation and belief is based on, among other things, the independent investigation

of the undersigned counsel. 1

                                NATURE OF ACTION

             Since 1983, the cost of higher education has risen more than 700%—five

times greater than inflation, and even faster than healthcare costs. 2 In the face of

the massive cost of education, over 40 million people in the United States—more than

10% of the nation’s population—have taken out student loans, totaling over $1.4




1This investigation included, but is not limited to, a review and analysis of: (i) inter-
views with affected individuals; (ii) public reports, news articles, and academic liter-
ature; and (iii) other publicly available material and data identified herein. The in-
vestigation into the factual allegations contained herein is continuing, and many of
the facts supporting the allegations are known only to Navient or are exclusively
within its custody or control. Plaintiffs believe a reasonable opportunity for discovery
will afford further substantial evidentiary support for the allegations contained
herein.
2 See Jack Remondi, Five Recommendations For Better Student Loans 2, NAVIENT
(July 2018), https://news.navient.com/static-files/4a05a5f2-bfb1-4cff-a4de-
2e471ba01af1.



                                           1
trillion. 3   Loan volume has increased “substantially” since 1999. 4     90% of the

outstanding student loan volume is comprised of loans backed or funded by the

Federal Government. 5

               The skyrocketing cost of education hits our public servants, including

teachers, nurses, and police officers—the backbone of our nation—especially hard.

Those workers, who have dedicated themselves to helping others, are forced to take

out substantial student loans to meet requirements of their job and to maintain and

enhance their professional certifications. Yet public service professionals are not

highly compensated and struggle to pay back their student debt while meeting their

day-to-day financial needs.
               “In recent months, educators and other school personnel have walked

out to demand a living wage in exchange for the jobs they love. Teachers are working

in fast food restaurants or selling plasma to pay their bills.” 6 “[I]n no state does a

teacher’s assistant making the average salary earn enough to provide for the basics


3 See id. at 1; U.S. Dep’t of the Treasury, A Financial System That Creates Economic
Opportunities: Nonbank Financials, Fintech, and Innovation 122 (July 2018),
https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-that-Cre-
ates-Economic-Opportunities---Nonbank-Financi....pdf; Jessica Silver-Greenberg &
Stacey Cowley, In Navient Lawsuits, Unsettling Echoes of Past Lending Crisis, N.Y.
TIMES (Jan. 19, 2017), https://www.nytimes.com/2017/01/19/business/dealbook/na-
vient-loans-lawsuit.html; AFT Higher Education, On the Backs of Students and Fam-
ilies: Disinvestment in Higher Education and the Student Loan Debt Crisis 1, 14,
https://www.aft.org/sites/default/files/studentdebt0613.pdf.
4 Dep’t of Educ., Student Loans Overview Fiscal Year 2019 Budget Proposal 29,
https://www2.ed.gov/about/overview/budget/budget19/justifications/q-slover-
view.pdf.
5   U.S. Dep’t of the Treasury, supra note 3, at 11.
6Randi Weingarten, Public Service Debt Relief Is Broken, N.Y. TIMES (Sept. 27, 2018),
https://www.nytimes.com/2018/09/27/opinion/public-service-loans-education.html.


                                             2
for him- or herself and one child.” 7 “In 38 states, the average teacher salary in 2018
is lower than it was in 2009 in real terms.… According to the Economic Policy

Institute, teacher pay fell by $30 per week from 1996 to 2015, while pay for other

college graduates increased by $124.” 8 Teachers and other public servants who are

unable to pay back their student loans on these dramatically inadequate wages often

face seizure of their professional licenses and loss of their livelihood, with ruinous

effects on their families, neighborhoods, and communities. 9

                It was not supposed to be this way. To encourage students to enter

public service and to help students address the huge financial burdens they face in

paying for their education, the Federal Government created Public Service Loan

Forgiveness (“PSLF”), which is the subject of this lawsuit. Under the PSLF program,

a public service worker’s federal student debt is forgiven entirely after 120 qualifying

payments. Public servants’ entitlement to the PSLF program is enshrined in federal

law. 10 Moreover, the Federal Government, as the guarantor or lender of the vast
majority of the crushing student debt load, through the United States Department of

Education (the “Department of Education”), enters into a standardized Master

Promissory Note Contract (“MPN Contract”) with each borrower of a federal student

loan, which explains the terms and conditions of the loan. This MPN Contract details


7AFT, A Decade of Neglect: Public Education Funding in the Aftermath of the Great
Recession 4, https://www.aft.org/sites/default/files/decade-of-neglect-2018.pdf.
8   Id. at 5.
9Jessica Silver-Greenberg, Stacy Cowley, and Natalie Kitroeff, When Unpaid Student
Loan Bills Mean You Can No Longer Work, N.Y. TIMES (Nov. 18, 2017),
https://www.nytimes.com/2017/11/18/business/student-loans-licenses.html.
10College Cost Reduction and Access Act, Pub. L. No. 110-84, § 401, 121 Stat. 784,
800 (2007) (codified at 20 U.S.C. § 1087e(m)).


                                           3
a borrower’s rights under the loans, including the availability of the PSLF program.

A report publicly issued by the Government Accountability Office (“GAO”) in

September 2018, stated that the “[Department of] Education is responsible for

establishing the administrative structure necessary to fulfill the PSLF program’s goal

of encouraging individuals to enter and continue in public service employment by

providing loan forgiveness to eligible borrowers who meet program requirements.” 11
             The PSLF program is life-or-death critical to America’s public servants

who otherwise would never be able to overcome their student debt burden. Student

loan debt is materially different from most forms of debt as it generally cannot be

discharged in bankruptcy unless the borrower can establish that repaying the loan

would cause “undue hardship,” a standard that is extremely difficult to meet unless

the borrower has a severe disability. Consequently, for many public servants, PSLF

is their only means of escaping their student debt. 12
             Qualification for PSLF is intended to be straightforward—a borrower

must: (i) have loans issued directly from the Federal Government; (ii) be employed

full-time, as defined by the program, by a qualifying public service employer; and

(iii) make 120 on-time payments under a qualifying repayment plan. A borrower may

confirm eligibility for PSLF and track qualifying payments by regularly submitting
“Employment Certification Forms” to the Department of Education.

             The qualifying repayment plans available to borrowers are supposed to

work in concert with PSLF. Specifically, borrowers are entitled to repay their debt


11 U.S. GAO, Public Loan Forgiveness: Education Needs to Provide Better Infor-
mation for the Loan Servicer and Borrowers 24 (Sept. 2018), https://www.gao.gov/as-
sets/700/694304.pdf.
12See 11 U.S.C. § 523(a)(8); see also Kayla Webley, Why Can’t You Discharge Student
Loans in Bankruptcy?, TIME (Feb. 9, 2012), http://business.time.com/2012/02/09/why-
cant-you-discharge-student-loans-in-bankruptcy/.

                                           4
on income-driven repayment plans, which tie monthly payments to the borrower’s

wages and family size and can result in payments as low as $0 a month. Thus, a

public servant is supposed to be able to make manageable monthly payments toward

the student loan for ten years, and after ten years, the remaining student debt is

forgiven.
               Tragically, it does not work that way in practice, in large part because

the proper administration of the PSLF program depends on private, for-profit

“servicing companies,” with which the Department of Education has contracted to

administer and manage federal student loan repayments.            The PSLF program

depends on the performance of these private servicing companies and their truthful

communication with our nation’s most deserving borrowers when they are at their

most vulnerable.
               Navient is a massive servicing company for federal student loans.

Navient is responsible for servicing over $205.9 billion in federal student loans, owed

by approximately 6.1 million accounts. 13

               Navient has entered into lucrative Servicing Contracts (as defined

herein) with the Department of Education to administer borrowers’ loans and to

communicate with borrowers on behalf of the Department of Education about their
loans. Under the Servicing Contracts, Navient is charged with providing borrowers

with the best repayment options for each borrower’s specific financial circumstances.

Navient is required to give borrowers accurate information about the repayment and

forgiveness options available under federal law, including PSLF.

               When borrowers face financial distress and cannot make their

payments, they contact Navient as their servicer to discuss alternative payment



13   See Navient Corp., 2017 Annual Report (Form 10-K) 9 (released Feb. 26, 2018).

                                            5
options, and Navient has held itself out as a source of reliable information and

assistance for borrowers to gain their trust in a time of financial crisis.
             In its 2017 Annual Report (Form 10-K) filed with the United States

Securities and Exchange Commission (“SEC”), Navient stated, “We help customers

understand the complex array of federal loan repayment options so they can make

informed choices about the plans that are aligned with their financial circumstances

and goals. We promote awareness of federal repayment plan options, including

Income-Driven Repayment …, through more than 162 million communications

annually, including mail, email, phone calls, videos and text messages.” 14
             In blog posts that remain available, Navient’s leadership has promised

to help those borrowers in their most difficult times:

             •   “All borrowers, and especially those facing financial strain,
                 should be encouraged to engage directly with their servicers
                 —not driven away from them by misleading and false rhetoric.
                 Together, we can ensure that even those who are anxious
                 about their loans know they have options. Help is a phone call
                 away.” 15

             •   Navient’s “priority is to help each of our 12 million customers
                 successfully manage their loans in a way that works for their
                 individual circumstances.” 16
             Navient’s website used to contain further promises to aid borrowers,

such as:



14   Id.
15Jack Remondi, It’s Time To Put Students First, MEDIUM (May 23, 2016), https://me-
dium.com/@JackRemondi/its-time-to-put-students-first-7cd578ca266e.
16Jack Remondi, What CFPB Consumer Data Prescribes For Student Loans, MEDIUM
(Mar. 20, 2017), https://medium.com/@JackRemondi/whatcfpb-consumer-data-pre-
scribes-for-student-loans-ab46b8e62179.


                                            6
                  •   “Contact us to discuss your student loan obligations. We can
                      answer any questions you have about paying back your loans
                      and the types of repayment plans available to you.” 17

                  •   Navient is available to help—with “expert guidance”—if bor-
                      rowers have questions or concerns about the types of repay-
                      ment plans or forgiveness options available. 18
                  On information and belief, Navient removed these particular statements

from their prior locations on its website after this lawsuit was filed. But Navient’s

website continues to induce borrowers to reach out to it for help with questions about

how to pay back their loans:

                  •   “Student borrowers who reach out to their servicer when they
                      have questions tend to be more successful in repayment. Na-
                      vient is here to help.” 19

                  •   “We keep in touch with you throughout your repayment period
                      and are here to answer any questions along the way.… We’re
                      here to answer your questions, provide you with solutions, and
                      process your payments.” 20
                  Navient has not been living up to its obligation to help vulnerable

borrowers get on the best possible repayment plan and qualify for PSLF. Instead,

Navient has harmed and continues to harm millions of hard-working public servants

by routinely providing false information to these borrowers, preventing them from

qualifying for the PSLF program.




17   Exhibit 1.
18   Exhibits 1-3.
19 Navient Solutions, LLC, 5 Habits Of Successful Student Loan Borrowers,
https://www.navient.com/loan-customers/getting-started/successful-student-loan-
borrowers/ (last visited Jan. 16, 2019) (Exhibit 4).
20 Navient Solutions, LLC, New To Navient, https://www.navient.com/new-to-navient
(last visited Jan. 16, 2019) (Exhibit 5).

                                               7
             Solely in the pursuit of increasing its own profits, and at the direct

expense of our nation’s public servants, Navient has:

             •   Deceived borrowers by informing them PSLF was not availa-
                 ble to them or that Navient does not offer PSLF, without spec-
                 ifying that the Department of Education offers PSLF and an-
                 other servicer, FedLoan Servicing, administers it;

             •   Misrepresented to borrowers they were “on track” for PSLF
                 when in fact their loans would not qualify for PSLF without
                 consolidation;

             •   Misled borrowers by stating they were “on track” for PSLF
                 when in fact their repayment plan did not qualify for PSLF;
                 and

             •   Advised borrowers not to submit paperwork that would verify
                 their employment and other qualifying factors for PSLF,
                 which would have resulted in their loans being transferred to
                 FedLoan Servicing.

             As a direct result of Navient’s fraudulent misconduct, borrowers have

been denied loan forgiveness at alarming rates, with horrifying effects on the

borrowers and their families and communities.

             Recent data last updated by the Department of Education on September

30, 2018 and released to the public in December 2018 revealed that a shocking 89.19%
of borrowers who submitted PSLF applications since October 2017 have been

rejected. Only 206 borrowers had received loan forgiveness under the program.

This number is negligible compared to the estimated 32 million borrowers who

were repaying loans that are potentially eligible for PSLF at the end of 2016,

according to the Consumer Financial Protection Bureau (“CFPB”). 21


21Fed. Student Aid, PSLF Report, https://studentaid.ed.gov/sa/about/data-center/stu-
dent/loan-forgiveness/pslf-data (last updated Sept. 30, 2018); see Gregory Korte, More
Than 41,000 Public Service Workers Sought Federal Student Loan Forgiveness. The
Government      Approved     Just     206,   USA      TODAY      (Dec.    27,   2018),

                                          8
                 Of the 44,724 applications for PSLF that the Department of Education

has received and processed, a staggering 72.46% of these public servants were denied

for purportedly failing to meet program requirements, including the borrower’s loan

type, payment plan, or employment. 22

                 The financial consequences of Navient’s misconduct are enormous. In a

recent survey conducted by the American Federation of Teachers (“AFT”) of their

members, eight out of every ten respondents who struggle financially reported that

student loan debt was a “major burden or challenging.” 23 Many AFT members, which

include teachers, nurses, and other health professionals, reported being unable to

afford basic household needs, including food, rent, and other bills because of their

student loan burden. 24 Student debt obligations leave public service workers unable
to save for retirement or for their own children’s education—thereby repeating and

deepening a permanent cycle of unmanageable student debt. 25

                 In response to survey questions from AFT, members wrote that their

crushing student debt obligations impacted their marital lives, their ability to

maintain family connections, their ability to provide basic life necessities for their

children, and their mental health. Some members even reported suicidal tendencies

as a result of the weight of loan debt.

https://www.usatoday.com/story/news/nation/2018/12/27/student-loan-debt-depart-
ment-education-public-service-loan-forgiveness-denial/2366589002/.
22   Fed. Student Aid, PSLF Report, supra note 21.
23Hart Research Association, Effects of Debt on AFT Members Who Struggle Finan-
cially 3, https://www.aft.org/sites/default/files/ppt_aft-member-debt_hart2018.pdf
(June, 2018).
24   Id.
25   Id. at 8.


                                            9
               According to a report issued by AFT: “The challenges posed are not only

economic—with billions of dollars going toward servicing debt instead of being used

to purchase homes, start families or simply have a night on the town—but are moral

as well. The promise of higher education, which has historically been a vehicle for

social mobility and, in these times, is considered necessary for a decent job, is

becoming out of reach for those facing economic hardship and, increasingly, for

members of the middle class.” 26

               While Navient’s misconduct has devastating consequences for public

servants who are drowning in student loan debt, it has been and continues to be

extremely lucrative for Navient. One way in which Navient profits at the expense of

the borrowers is by cutting the costs of its interactions with those borrowers. Navient

structures its employees’ compensation to incentivize short calls by rewarding

employees for rushing borrowers off the phone, thereby preventing borrowers from

receiving full and accurate information about their best repayment options. Navient

pays its customer service and pre-default collections employees based on average call

time with borrowers—the shorter, the better. Navient targets less than 7 minutes

per call with borrowers—a woefully inadequate amount of time for a servicer to

assess a borrower’s financial situation, analyze and present the best options, and

advise on how to proceed to meet program requirements and the borrower’s financial

goals.

               Because Navient pays its employees to avoid engaging in lengthy

conversations with a borrower, they instead advocate for quick and easy options that

are not in the borrower’s best interests. According to Lynn Sabulski, who worked for

Navient’s Wilkes-Barre, Pennsylvania call center for five months in 2012:



26   AFT Higher Education, supra note 3.

                                           10
“Performing well meant keeping calls to seven minutes or under…. If you only have

seven minutes, the easiest options to put a borrower in, first and foremost, is a

[F]orbearance.” 27
             A Forbearance can be devastating for a borrower as it potentially

increases the total loan amount the borrower has to pay. A borrower who enters

loan Forbearance is temporarily relieved from making loan payments, but the

interest continues to accrue, and the borrower may end up owing more money at the

end of the Forbearance period than before.     At the same time, a borrower on

Forbearance has been unable to make any progress in qualifying for PSLF as he/she

is not making any qualifying payments.
             Because of the devastating effects of Forbearance on a borrower’s

financial life, Forbearance is not supposed to be used when borrowers can afford to

pay some amount each month. Instead, borrowers in such situations should be

offered income-driven repayment plans, which tie manageable monthly payments to

the borrower’s wages and family size and which qualify for PSLF.

             Yet, even though Navient knows or should have known of the deleterious

effects of Forbearance on borrowers, as another Navient call center employee

admitted, Navient call center workers still routinely pushed borrowers into
Forbearance rather than income-driven repayment plans, and some even hung up on

borrowers who sought help filling out income-driven repayment forms. 28

27Daniel Rivero, Debt Trap: How The Student Loan Industry Fails Young Americans,
FUSION (Sept. 7, 2017), Error! Hyperlink reference not valid.https://fu-
sion.tv/story/580018/debt-trap-how-the-student-loan-industry-fails-young-ameri-
cans/.
28 Molly Hensley-Clancy, How America’s Student Loan Giant Dropped The Ball,
BUZZFEED NEWS (Feb. 13, 2017), https://www.buzzfeednews.com/article/mollyhens-
leyclancy/how-things-went-wrong-at-americas-student-loan-giant.


                                         11
                “Sabulski said customer service representatives were trained to offer

[F]orbearance first, and after that, Navient’s call policy did not leave enough time to

discuss other options. If a Navient call center worker didn’t hit her target call time,

‘I could be written up. I could lose my job,’ she added.” 29 Navient effectively made

its employees choose between their own livelihoods and their duty to borrowers.

               Another insidious way Navient lined its own pockets at the expense of

borrowers is by retaining the servicing (and the associated fees) of student loans that

should have been transferred away to another servicer, FedLoan Servicing, that

administers PSLF.
               The PSLF program permits a borrower seeking qualification for PSLF

to submit an Employment Certification Form. Upon successful completion of that

form, if the borrower is on a qualifying plan and works for a qualifying employer, that

borrower’s loans are transferred to FedLoan Servicing. FedLoan Servicing is the

exclusive servicer for those borrowers who qualify or are on track for loan forgiveness

under PSLF and gives borrowers the ability to track their qualifying payments

toward PSLF. But when the borrower’s loans get transferred away from Navient to

FedLoan Servicing, Navient loses the associated servicing fees.

               As a result—solely to line its pockets at the expense of the borrower—
Navient keeps borrowers from getting transferred to FedLoan Servicing by

instructing borrowers not to submit any PSLF Employment Certification Forms until

borrowers have made the required 120 payments and are ready to request loan

forgiveness.

               That is extraordinarily harmful to the borrower because the submission

of the Employment Certification Form allows a borrower to determine whether the



29   Rivero, supra note 27.

                                          12
borrower’s loans, payment plans, and employment qualify for PSLF. That is why

even the Department of Education recommends that borrowers send in those forms

as early as possible. Delaying submission places the borrower at risk of making

payments thinking they are qualifying, when they are in fact not. That is exactly

what happens as a result of Navient’s misrepresentations.
             Navient’s misconduct has caused public service employees to spend

millions, if not billions, of dollars on student loan payments that could have been

reduced or eliminated through PSLF. When these borrowers try to apply for PSLF,

they learn that their prior payments did not qualify for PSLF, as Navient claimed

they would. And the borrowers then have to make additional payments to qualify or

default on their loans. Navient’s misconduct has thus forced thousands of hard-

working public servants into a lifetime of debt servitude.
             Each of the Plaintiffs herein has confronted this terrible financial

predicament as a direct result of Navient’s misrepresentations:

             •   Plaintiff Kathryn Hyland is a full-time public school literacy
                 teacher and coach living in New York who took out FFEL
                 Loans 30 for both her undergraduate and graduate education.
                 Ms. Hyland submitted her Employment Certification Forms to
                 Navient in an attempt to apply for the PSLF program in Jan-
                 uary 2014. For three years, Navient informed Ms. Hyland
                 that her employment was approved and she was “on
                 track” for PSLF. Then, in December 2016, Navient in-
                 formed Ms. Hyland for the first time that none of the
                 loan payments she had made to that point qualified for

30As explained further below, “FFEL” stands for Federal Family Education Loans.
FFEL Loans are issued by private companies and are reinsured by the Federal Gov-
ernment. The Direct Loan program was introduced in 1994 with the two loan pro-
grams operating in tandem until 2010. In 2010, the FFEL program was terminated
in favor of an expanded Direct Loan program. Under the Direct Loan program, the
Federal Government issues loans directly to the borrower. Only payments made un-
der Direct Loans are eligible for PSLF but FFEL borrowers may consolidate their
loans into Direct Loans to take advantage of PSLF.

                                         13
    PSLF because she had not consolidated her FFEL Loans into
    Direct Loans issued from the Federal Government. Ms. Hy-
    land lost nearly three years of qualifying payments for PSLF.
    As a result, Ms. Hyland does not have money to purchase her
    own home, cannot afford after-school programs for her child,
    and must borrow money from family to send her daughter to
    preschool.

•   Plaintiff Melissa Garcia is a full-time public school teacher liv-
    ing in New York who took out Direct Loans for her graduate
    degree. Starting in 2012, Ms. Garcia repeatedly sought Na-
    vient’s advice about the best repayment options for her, and
    Navient advised she would save money by consolidating her
    loans. This was wrong—Ms. Garcia actually lost 37 qual-
    ifying payments she had made toward PSLF. Navient
    then advised Ms. Garcia that she should not submit her Em-
    ployment Certification Form until after she made 120 qualify-
    ing payments for PSLF. This was also wrong—Ms. Garcia
    could file her Employment Certification Form at any time.
    When she called Navient for advice about remaining on track
    for PSLF, Navient advised Ms. Garcia to switch to an extended
    repayment plan to lower her monthly payments. Unbe-
    knownst to Ms. Garcia, but not Navient, payments made un-
    der the extended repayment plan were not eligible for
    PSLF. After enrolling in the new plan, Ms. Garcia con-
    tinued to ask Navient for assistance with making qual-
    ifying payments for PSLF, and each time Navient of-
    fered her Forbearances, misleading her into believing
    that the payments qualified for PSLF. As a result of Na-
    vient’s misrepresentations, Ms. Garcia lost years of qualifying
    payments toward PSLF and has made and will be required to
    make thousands of dollars in payments of principal and inter-
    est that otherwise would have been forgiven under PSLF.

•   Plaintiff Eldon Gaede is a full-time associate professor at a
    community college living in New York who took out FFEL
    Loans to pay for his doctoral degree. He has spent 35 years in
    higher education. After completing his PhD, Dr. Gaede asked
    Navient repeatedly if his loan payments could be based on his
    income. Although income-driven repayment plans were avail-
    able to Dr. Gaede, Navient falsely informed Dr. Gaede
    that his only option for reducing his payment was to en-
    ter into Deferment or Forbearance. When Dr. Gaede
    asked Navient whether he would be able to enroll in

                              14
    PSLF, Navient repeatedly, and incorrectly, informed
    him that Navient did not offer such a program, without
    specifying that the Department of Education offers
    PSLF and another servicer, FedLoan Servicing, admin-
    isters it. Had Navient provided Dr. Gaede truthful infor-
    mation about PSLF and income-driven repayment plans, he
    would have consolidated his FFEL Loans into Direct Loans
    and been more than halfway through his qualifying payments
    for loan forgiveness under PSLF. Instead, he must spend an-
    other ten years making qualifying payments. By that time, he
    will be 78 years old.

•   Plaintiff Elizabeth Taylor is a full-time Program Research
    Specialist for the State of New York who took out FFEL loans
    for her undergraduate and graduate degrees. Navient falsely
    told Ms. Taylor that in order to qualify for PSLF, she
    simply needed to continue making payments while work-
    ing for a qualifying employer until she had made 120
    payments. In fact, Ms. Taylor needed to consolidate her
    FFEL loans into Direct loans and enroll in an income-
    driven repayment plan in order to qualify for PSLF. Re-
    lying on Navient’s advice, Ms. Taylor continued making pay-
    ments on her student loans, unaware that none of these pay-
    ments would count towards loan forgiveness. Ms. Taylor lost
    years of payments that could have been qualifying toward
    PSLF and has made and will be required to make thousands
    of dollars in payments of principal and interest that otherwise
    would have been forgiven under PSLF.

•   Plaintiff Jessica Saint-Paul is a full-time executive director for
    a nonprofit organization and adjunct college professor in Cali-
    fornia who took out FFEL Loans for her graduate education.
    Ms. Saint-Paul has spent her entire career, over seventeen
    years, working full time for nonprofit organizations. Begin-
    ning in 2007, she asked Navient multiple times if she qualified
    for PSLF and if she could make her loan payments on an in-
    come-driven repayment plan. Navient told Ms. Saint-Paul
    that her option to reduce her loan payments was limited
    to entering into a Deferment or Forbearance, that she
    would qualify for PSLF after 120 consecutive loan pay-
    ments, and that she should submit the paperwork for
    PSLF after making all of those payments. This was
    false. A borrower’s loan payments need not be consecu-
    tive in order to qualify for PSLF, and payments on FFEL

                              15
    Loans do not qualify for PSLF unless they are consoli-
    dated into Direct Loans. As a result of Navient’s misrepre-
    sentations, Ms. Saint-Paul entered into multiple Forbear-
    ances, believing that was her only option for reducing her pay-
    ments and that she would never qualify for loan forgiveness.
    Ms. Saint-Paul lost a decade of payments that could have been
    qualifying toward PSLF and has made and will be required to
    make thousands of dollars in payments of principal and inter-
    est that otherwise would have been forgiven under PSLF.

•   Plaintiff Rebecca Spitler-Lawson is a college professor living
    in California who has Direct and FFEL Loans. Navient
    falsely informed her that because she holds positions at
    multiple colleges, she could not qualify for PSLF. But a
    borrower may meet PSLF’s full-time work requirement
    with a combination of part-time positions or with one
    full-time position. As a result of Navient’s misrepresenta-
    tions, Ms. Spitler-Lawson believed that she was not eligible for
    PSLF and continued making non-qualifying payments and
    has made and will be required to make thousands of dollars in
    payments of principal and interest that otherwise would have
    been forgiven under PSLF.

•   Plaintiff Michelle Means is a full-time public school teacher
    living in Maryland who took out Direct Loans to pursue her
    graduate degree. She saves money and clips coupons to pro-
    vide food and other necessities for her students, who live in
    poverty and are often faced with eviction and domestic vio-
    lence in the home. Navient misled Ms. Means by telling
    her that a single missed or late payment would be
    enough to completely disqualify her for PSLF. But a bor-
    rower’s qualifying payments for PSLF need not be con-
    secutive, and a borrower may continue making qualify-
    ing payments even if they have missed payments in the
    past. Ms. Means did not pursue PSLF or income-driven re-
    payment plans further, believing that in her challenging fi-
    nancial situation she would be unable to make 120 payments
    without a single interruption. As a result of Navient’s misrep-
    resentations, Ms. Means has made and will be required to
    make thousands of dollars in payments of principal and inter-
    est that otherwise would have been forgiven under PSLF.

•   Plaintiff Elizabeth Kaplan is a full-time public school teacher
    living in Maryland who took out Direct Loans for her

                             16
    undergraduate degree. Upon graduation, Ms. Kaplan was
    working at a nonprofit entity and was enrolled in an income-
    driven repayment plan with payments of $0 per month. Pay-
    ments of $0 under an income-driven repayment plan are qual-
    ifying payments for the purpose of PSLF. When she specifi-
    cally asked about PSLF, Navient falsely informed Ms.
    Kaplan that to be eligible for PSLF, her payments must
    be consecutive, and any break in payment would require
    her to start the 120 qualifying payments over from the
    beginning. Because of this misrepresentation, after Ms.
    Kaplan went to graduate school for her master’s degree
    and her loans were placed in Deferment, Ms. Kaplan be-
    lieved that her prior payments of $0 per month no longer
    qualified. However, a borrower’s qualifying payments
    for PSLF need not be consecutive. After Ms. Kaplan began
    working as a teacher, she asked Navient about recertifying her
    income for income-driven repayment. Navient advised Ms.
    Kaplan that her monthly payment would be higher under the
    income-driven repayment plan. This advice was incorrect. Be-
    cause of Navient’s misrepresentations, Ms. Kaplan has made
    payments under the standard repayment plan for the last two
    years. She has made and will be required to make thousands
    of dollars in payments of principal and interest that otherwise
    would have been forgiven under PSLF.

•   Plaintiff Jennifer Guth is a full-time pre-K-8 library teacher
    living in Maryland who took out FFEL Loans to pursue her
    law and master’s degrees. Ms. Guth consolidated her FFEL
    Loans into Direct Loans in order to pursue PSLF. Navient
    misled her by informing her she had to make consecutive
    payments in order to be eligible for PSLF and advised
    her not to pursue PSLF if she were going to continue
    with school and only make intermittent payments. After
    heeding Navient’s advice, Ms. Guth has been in Deferment or
    Forbearance on her loans for multiple years, incurring addi-
    tional interest and simultaneously not making any qualifying
    payments toward PSLF. Based on Navient’s misrepresenta-
    tion, Ms. Guth has resigned herself to taking two community
    college courses each semester to remain in Deferment because
    she believes she cannot afford to repay her loans. Ms. Guth
    will be required to make hundreds of thousands of dollars in
    payments of principal and interest that otherwise would have
    been forgiven under PSLF.


                             17
             •   Plaintiff Megan Nocerino is a full-time middle school literacy
                 teacher living in Florida who took out both Direct and FFEL
                 Loans for her master’s and doctoral degree. When Dr.
                 Nocerino asked Navient about income-driven repayment
                 plans and loan forgiveness, Navient misled Dr. Nocerino
                 by informing her that she was only eligible for a tempo-
                 rary Forbearance and that she was not eligible for any
                 forgiveness programs. After heeding Navient’s advice, Dr.
                 Nocerino has been in Forbearance on her loans multiple times,
                 thereby incurring additional interest and simultaneously not
                 making any qualifying payments toward PSLF. Dr. Nocerino
                 lost years of payments that could have been qualifying toward
                 PSLF and has made and will be required to make thousands
                 of dollars in payments of principal and interest that otherwise
                 would have been forgiven under PSLF.

             •   Plaintiff Anthony Church is a full-time middle school band di-
                 rector living in Florida who took out both FFEL and Direct
                 Loans for his bachelor’s and master’s degrees. When Mr.
                 Church asked Navient about PSLF in 2012, Navient mis-
                 led Mr. Church by stating that he only needed to make
                 120 payments while working for a qualifying employer.
                 From 2012 until 2017, Navient continued to falsely inform Mr.
                 Church that he was on track for PSLF and was making pro-
                 gress on his qualifying payments. In 2017, however, when Mr.
                 Church asked Navient how many payments remained until
                 forgiveness, Navient informed him for the first time that
                 his FFEL Loans were ineligible for PSLF. Mr. Church
                 then consolidated his FFEL Loans into a Direct Loan,
                 losing years of payments that could have qualified for
                 PSLF. Mr. Church has made and will be required to make
                 thousands of dollars in payments of principal and interest that
                 otherwise would have been forgiven under PSLF.
             These are just a few of the examples in which public servants’ and their

families’ lives have been ruined by Navient’s evisceration of the promise of PSLF debt

relief. As Senator Hillary Clinton remarked on the Senate floor the day that the final

bill creating PSLF was approved:

      I hear from many young people in New York and around the country,
      who want to be teachers, police officers, nurses, social workers and pub-
      lic defenders, but sadly are so straddled with debt, such careers are not
      an option for them. This is the wrong policy; and today, we send the
                                          18
         message that we want to encourage more young people to go into lower
         paying public service jobs.… I strongly believe this program will help to
         fill the void in public service our nation will soon face as our baby boomer
         generation sets to retire by providing an incentive for college graduates
         to pursue lower paying, but vital professions. 31
               And as Senator Patrick Leahy stated:

         Because tuition has increased well beyond the rate of student assis-
         tance, students today are graduating with staggering debt burdens.
         With the weight of this debt on their backs, recent college graduates un-
         derstandably gravitate toward higher paying jobs that allow them to pay
         back their loans. Unfortunately, all too often these jobs are not in the
         arena of public service or areas that serve the vital public interests of
         our communities and of our country. We need to be doing more to sup-
         port graduates who want to enter public service, be it as a child care
         provider, a doctor or nurse in the public health field, or a police officer
         or other type of first responder. 32
               Instead of helping relieve the financial burden of student loans by

supporting PSLF, Navient has locked these public servants in a prison of permanent

financial distress.

               Borrowers who place their trust in Navient find themselves in worse,

not better, circumstances. This action seeks to compensate borrowers who qualify for

PSLF based on their employment for the harm caused by Navient’s misconduct and

to stop Navient from continuing to lead borrowers into financial ruin simply to

increase its own profits.

               By misleading borrowers about the PSLF program, Navient

               a.     breaches the Servicing Contracts between Navient and the
                      Department of Education for which Plaintiffs and those similarly
                      situated are intended third-party beneficiaries;

               b.     breaches an implied warranty made to Plaintiffs and those
                      similarly situated;

31   9/7/2007 Sen. Hillary Clinton Congressional Record S11249.
32   7/19/2007 Sen. Patrick Leahy Congressional Record S9574-02.

                                             19
             c.    tortiously interferes with the MPN Contracts;

             d.    tortiously interferes with expectancy of loan forgiveness after 120
                   PSLF-qualifying payments;

             e.    unjustly enriches itself at the expense of Plaintiffs and those
                   similarly situated;

             f.    violates its fiduciary duty owed to Plaintiffs and those similarly
                   situated;

             g.    violates the standard of care that Navient owed Plaintiffs and
                   those similarly situated;

             h.    makes negligent misrepresentations in violation of Maryland law;

             i.    makes negligent misrepresentations in violation of Florida law;

             j.    makes negligent misrepresentations in violation of New York law;

             k.    makes negligent misrepresentations in violation of California
                   law;

             l.    violates the Maryland Consumer Protection Act, Md. Code Ann.,
                   Com. Law § 13-301 et seq.;

             m.    violates the Florida Deceptive and Unfair Trade Practices Act,
                   Fla. Stat. § 501.201 et seq.;

             n.    violates the New York Consumer Protection from Deceptive Acts
                   and Practices Law, New York General Business Law § 349 et seq.;
                   and

             o.    violates the California Consumers Legal Remedies Act, Cal. Civ.
                   Code § 1750 et seq.
             Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure

23(a), 23(b)(2), and 23(b)(3) on behalf of the proposed Nationwide Classes and

Subclasses of borrowers in Maryland, Florida, New York, and California, of all

individuals who: (i) have or had federal FFEL or Direct Loans serviced by Navient;

(ii) have been employed full-time, under the definition used by the program, by a

qualifying public service employer for purposes of PSLF; (iii) have contacted Navient

                                         20
regarding their eligibility for PSLF; and, for the injunctive relief classes, (iv) intend

to contact Navient in the future regarding their eligibility for PSLF. Navient caused

Plaintiffs, along with those similarly situated, significant damage including: (i) excess

payments under repayment plans or for loans that did not qualify for PSLF;

(ii) unpaid interest added to the principal balance; and (iii) the loss of the benefit of

PSLF by individuals who would have otherwise qualified for PSLF but for Navient’s

misconduct.
              Navient places Plaintiffs, along with those similarly situated, in

imminent danger of future irreparable harm by continuing its pattern of providing

false information to borrowers. Plaintiffs therefore seek to enjoin Navient from

continuing to misrepresent to borrowers that they are not eligible for PSLF, from

providing incorrect information to borrowers regarding PSLF, and from affirmatively

restricting borrowers’ ability to enroll in PSLF, and to require Navient to change its

incentive compensation programs so that Navient employees are not paid based on

how quickly they can end a conversation with a borrower.

                                   THE PARTIES

                                      Plaintiffs

                                  Kathryn Hyland

              Plaintiff Kathryn Hyland is a middle school literacy teacher and coach

in New York.

              Ms. Hyland took out student loans for her undergraduate and master’s

degree under the FFEL program.

              Upon graduating with her master’s degree in 2009, Ms. Hyland began

repaying her loans under the graduated repayment plan.

              Ms. Hyland trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Hyland trusted Navient because
                                       21
Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.
             Since 2009, Ms. Hyland has reached out to Navient several times when

she was having difficulty making payments.       Navient falsely informed her that

Forbearance was her best option even though there were income-driven repayment

plans available to her.
             Ms. Hyland first asked Navient about qualifying for PSLF in 2013. Ms.

Hyland faxed her Employment Certification Form for PSLF to Navient in January

2014. Navient indicated that the forms were incomplete, so she continued to resubmit

them through January of 2015.

             Once a completed version was received, Navient informed Ms. Hyland

at that time that she did not need to submit these forms until 2017, and that she

would be eligible for PSLF in 2017 because by then, PSLF would have existed for ten

years. Navient further informed Ms. Hyland that her employment was approved for

purposes of PSLF and that her Employment Certification Forms would be kept on

file with Navient until 2017.
             Ms. Hyland made a note in her yearly planner to call Navient in 2016

and 2017 regarding PSLF to ensure that her loans and employment were eligible for

PSLF. In telephone calls in 2015 and 2016, Navient continued to tell Ms. Hyland

that she was eligible and “on track” for PSLF. Based on this information, Ms. Hyland

continued to make payments under the graduated repayment plan.

             In November of 2016, Ms. Hyland called Navient to ensure she had

everything she needed to begin the process of applying for PSLF in 2017. During that

call, Navient informed Ms. Hyland for the first time that none of her loan payments

                                         22
had qualified for PSLF and that she would need to consolidate her loans from FFEL

Loans into Direct Loans in order to begin making qualifying payments for PSLF.
               Ms. Hyland requested the call logs from her previous conversations with

Navient representatives. Navient refused to produce them and denied that Ms.

Hyland had ever inquired about PSLF or that Navient had given her any incorrect

information.

               Ms. Hyland filed a complaint with the CFPB on January 21, 2017

stating that “[o]ver the years I have been forced into [F]orbearance [and] never

informed that the interest would continue to accrue. I have specifically called and

asked about repayment and forgiveness options and been given incorrect

information.… I have been a teacher in NYC for the last ten year[s] and am a mother

of two. I am struggling to get by and live paycheck to paycheck. I was never made

aware of other options than Forbearance in the past and never told about forgiveness

or repayment options and given false information when I asked directly.” The CFPB

closed Ms. Hyland’s complaint purportedly based on Navient’s response without

further investigation.
               Ms. Hyland also filed a complaint with the Department of Education’s

office of Federal Student Aid in March of 2017. Ms. Hyland was assigned an advocate
by Navient due to her complaint but, even after five attempts, never got a return

phone call. Instead, Navient provided a response to her complaint directly to the

Department of Education, stating that it had “found no circumstances where Public

Service Loan Forgiveness was discussed or where you were given incorrect

information.”    The Department of Education then closed the complaint without

further inquiry.

               At this stage in her career, Ms. Hyland would like to pursue a master’s

degree in Special Education Administration but “cannot fathom taking out additional

                                          23
loans.” Ms. Hyland does not have money to purchase her own home, cannot afford

after-school programs for her children, and has to borrow money from family to send

her daughter to preschool. After 11 years of teaching in the Bronx, she “doesn’t have

anything to show for it for what she can do for her family or herself.”
             As a result of Navient’s misrepresentations, Ms. Hyland lost three years

of qualifying payments toward PSLF and has made, and will be required to make,

payments of principal and interest that would otherwise have been forgiven under

PSLF. Had Navient not misrepresented Ms. Hyland’s loan repayment options under

PSLF, she would have submitted an Employment Certification Form to FedLoan

Servicing and would have consolidated her loans to ensure that her loan payments

qualified for PSLF.
             Navient remains Ms. Hyland’s loan servicer, and until she is able to

consolidate her loans into Direct Loans, enroll in a PSLF-qualifying repayment plan,

and file her Employment Certification Form with FedLoan Servicing, it is likely

that Ms. Hyland will be forced to contact Navient again to seek advice about her

specific loan circumstances and getting on track to qualify for PSLF, despite her fear

that Navient will again provide untruthful or incorrect information.

             On information and belief, the exact dates of Ms. Hyland’s conversations
with Navient, recordings of these conversations, and the names of the Navient

employees with whom Ms. Hyland spoke are contained in records within Navient’s

control.

                                   Melissa Garcia

             Plaintiff Melissa Garcia resides in New York and is a public school

teacher with the New York City Department of Education.




                                          24
             Ms. Garcia took out Direct Loans beginning in 2010 to pay for a master’s

degree program.     Her loans were originally serviced by Sallie Mae, Navient’s

predecessor, which became Navient in 2014.

             Ms. Garcia began repaying her loans in 2012 on an income-driven

repayment plan.

             Ms. Garcia trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Garcia trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.    In 2013, Navient advised Ms. Garcia she would save money if she

consolidated her loans. This representation was false, as the consolidation caused

her to lose the 37 qualifying payments she had made toward PSLF.
             In 2014, Ms. Garcia asked Navient whether, as a teacher, she was

eligible for loan forgiveness, and Navient told her she would get the greatest benefit

from PSLF.     Ms. Garcia then informed Navient that she had completed her

Employment Certification Form for PSLF. Navient instructed her not to submit this

form, but instead to wait until she had made the 120 qualifying payments. This was
false; borrowers can submit their Employment Certification Form to FedLoan

Servicing at any time. But when a borrower submits those forms and qualifies for

PSLF, the borrower’s loan is sent to FedLoan Servicing and is no longer serviced by

Navient (and Navient no longer collects servicing fees)—a situation Navient has

taken pains to avoid.

             Had Ms. Garcia not been misinformed by Navient regarding the

submission of her Employment Certification Form, she would have qualified for the

PSLF program and her student loan servicing would have been transferred to

                                         25
FedLoan Servicing.    After submitting her Employment Certification Form, Ms.

Garcia would have been able to determine how many payments she had made toward

PSLF. Instead, Ms. Garcia’s loan remained with Navient.
            Ms. Garcia spoke to Navient representatives several times regarding

her desire to qualify for PSLF and inquired as to whether she was on track for loan

forgiveness. In response, Navient assured Ms. Garcia she was making progress

toward PSLF and told her how many qualifying payments she had made for PSLF.

This representation was false, as borrowers can only obtain accurate information

about their progress toward PSLF after submitting an Employment Certification

Form to FedLoan Servicing.
            In 2016, after Ms. Garcia filed a joint tax return with her spouse for the

first time, Navient told Ms. Garcia that her income-driven repayment payments

would increase. Ms. Garcia asked how her payments could be lowered, and Navient

told Ms. Garcia that she could enroll in an extended repayment plan. Even though

Navient knew Ms. Garcia intended to qualify for PSLF, Navient did not inform Ms.

Garcia that the extended repayment plan was not a qualifying plan. Ms. Garcia

began making her student loan payments on the extended repayment plan, unaware

that none of these payments was considered a “qualifying payment” for PSLF.
            Ms. Garcia contacted Navient several times after enrolling in the

extended repayment plan to express her difficulty in making her loan payments and

her desire to qualify for PSLF. Each time, Navient offered Ms. Garcia Forbearances

rather than giving her accurate information about qualifying for PSLF through

income-driven repayment plans.

            Had Navient not falsely instructed Ms. Garcia not to submit her

Employment Certification Form, Ms. Garcia would have obtained accurate

information from FedLoan Servicing about qualifying for PSLF. Ms. Garcia trusted

                                         26
Navient’s expertise in continuing to make her payments and believed that Navient

would assist her in qualifying for PSLF. Navient knew that Ms. Garcia was trusting

Navient’s guidance to qualify for PSLF but nevertheless falsely represented to her

that her loan payments were qualifying payments for PSLF and instructed her not to

submit the paperwork that would have allowed her to discover the truth.
             As a result of Navient’s misrepresentations, Ms. Garcia lost years of

qualifying payments towards PSLF and has made, and will be required to make,

payments of principal and interest that would otherwise have been forgiven under

PSLF. Had Navient not misrepresented Ms. Garcia’s loan repayment options under

PSLF, she would have been able to choose a loan repayment plan under which she

could have made qualifying payments for PSLF.
             Navient remains Ms. Garcia’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms with FedLoan Servicing, it is likely that Ms. Garcia will be forced to contact

Navient again to seek advice about her specific loan circumstances and getting on

track to qualify for PSLF, despite her fear that Navient will again provide untruthful

or incorrect information.

             On information and belief, the exact dates of Ms. Garcia’s conversations
with Navient, recordings of these conversations, and the names of the Navient

employees with whom Ms. Garcia spoke are contained in records within Navient’s

control.

                                   Eldon Gaede

             Plaintiff Eldon Gaede is an associate professor of anthropology at a

community college and lives in New York.

             Dr. Gaede took out FFEL Loans to pay for his doctoral degree.



                                         27
             Dr. Gaede trusted Navient to provide him with truthful and accurate

information about his loan repayment options. Dr. Gaede trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.

             Dr. Gaede frequently requested information about income-driven

repayment plans from Navient for over two years after receiving his PhD. Navient

falsely told him his only two options were standard repayment or Forbearance. As a

consequence, Dr. Gaede continued to enter into Forbearances until Navient informed

him that he had no Forbearances remaining.
             Dr. Gaede also asked Navient representatives multiple times, from the

time he started repayment, about his eligibility for loan forgiveness programs based

on his occupation as a community college professor. Each time he asked Navient

representatives about PSLF, Navient representatives told him Navient did not have

any such program, without telling him that another servicer, FedLoan Servicing,

administers PSLF.

             In 2012, after finally receiving truthful information from Navient about
income-driven repayment, Dr. Gaede enrolled in the income-driven repayment plan

and was able to begin making payments on his loans. Due to Navient’s repeated false

statements that it did not offer PSLF, without informing him that another servicer,

FedLoan Servicing, administers PSLF, Dr. Gaede was “resigned that this would be a

lifelong sentence” and believed that he would be “paying until [he] died.”

             Dr. Gaede was determined to make payments on his student loans. In

order to make his payments on the income-driven repayment plan, Dr. Gaede had to

cash in a substantial pension fund that he had saved for retirement, 25% of which

                                         28
was withheld for taxes.    As a result, Dr. Gaede is in an “economically perilous

position” with regard to his retirement.
             Then, Dr. Gaede learned from a colleague that Navient had

misrepresented his loan forgiveness options and that he could apply for PSLF. Dr.

Gaede submitted an Employment Certification Form for PSLF in 2017. Dr. Gaede

received a letter in reply stating that his years of payments on his FFEL Loans did

not qualify him for PSLF and that he would need to consolidate his loans into Direct

Loans to begin the ten-year process of qualifying for PSLF.
             Had Navient truthfully replied to Dr. Gaede’s questions about his loan

repayment and loan forgiveness options, Dr. Gaede would have learned when he first

began repaying his loans that his position as a college professor did in fact qualify

him for PSLF and that he would simply need to consolidate his loans into Direct

Loans in order to begin making qualifying payments. Had Navient not

misrepresented the PSLF requirements to Dr. Gaede, Dr. Gaede would have

consolidated his FFEL Loans into Direct Loans to ensure his student loans qualified

for PSLF. Now he is faced with repayment of his FFEL Loans at the total amount

with no opportunity for forgiveness. Moreover, Dr. Gaede would have also made

payments on an income-driven repayment plan rather than entering into multiple
Forbearances. Instead, due to Navient’s misrepresentations, Dr. Gaede has spent

over five years in Forbearance or making payments that do not qualify for PSLF.

             Dr. Gaede has been teaching for over 18 years and has been working in

higher education for 35 years. Even if he starts making qualifying payments toward

PSLF now, he will not qualify for PSLF until he is 78 years old. Dr. Gaede equates

his student debt with being in a prison.

             Navient remains Dr. Gaede’s loan servicer, and until he is able to

consolidate his loans into Direct Loans, enroll in a PSLF-qualifying repayment plan,

                                           29
and file his Employment Certification Form with FedLoan Servicing, it is likely that

Dr. Gaede will be forced to contact Navient again to seek advice about his specific

loan circumstances and getting on track to qualify for PSLF, despite his fear that

Navient will again provide untruthful or incorrect information.
             On information and belief, the exact dates of Dr. Gaede’s conversations

with Navient, recordings of these conversations, and the names of the Navient

employees with whom Dr. Gaede spoke are contained in records within Navient’s

control.

                                 Elizabeth Taylor

             Plaintiff Elizabeth Taylor is a full-time Program Research Specialist for

the New York State Department of Education who resides in New York.

             Ms. Taylor took out FFEL loans to finance her undergraduate and

master’s degrees.

             Ms. Taylor trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Taylor trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.

             Ms. Taylor began repaying her undergraduate FFEL loans in 2001. Ms.

Taylor made loan repayments until she began a full-time master’s program in 2006.

When she began her master’s program, Ms. Taylor put her undergraduate loans in

Deferment and took out additional FFEL loans to finance her graduate degree.

             After graduating from her master’s program, Ms. Taylor began repaying

her federal student loans in 2010. Since October 2011, Navient has been the servicer



                                         30
for Ms. Taylor’s federal student loans, which Ms. Taylor has been repaying on a

graduated repayment plan.
             In approximately 2012, Ms. Taylor contacted Navient to inquire about

the requirements for PSLF.

             Navient falsely informed Ms. Taylor that in order to qualify for PSLF,

she simply needed to continue making payments on her loans while working for a

qualifying employer for a total of ten years. This is false, as neither Ms. Taylor’s

loans nor her repayment plan qualified for PSLF. In order to qualify for PSLF, Ms.

Taylor needed to consolidate her loans into a Direct Loan and enroll in an income-

driven repayment plan.
             Navient also misled Ms. Taylor by informing her that she did not need

to submit any paperwork at that time, and that she should simply call back once she

had made ten years of payments while working for a qualifying employer. This is

false as the Department of Education encourages borrowers to submit their Employer

Certification Forms as soon as possible.

             Had Navient truthfully informed Ms. Taylor that she would need both

to consolidate her loans and to change her payment plan in order to qualify for PSLF,

Ms. Taylor would have done so and would have made qualifying payments towards
loan forgiveness under PSLF.

             Had Navient truthfully informed Ms. Taylor that she should submit an

Employment Certification Form to FedLoan Servicing as soon as possible, she would

have done so and would have learned that her FFEL loans and payment plan did not

qualify for PSLF.

             Instead, believing Navient’s misrepresentations, Ms. Taylor continued

making non-qualifying payments on her student loans believing that those payments

would lead to loan forgiveness under PSLF after ten years.

                                           31
             In approximately 2017, Ms. Taylor again asked Navient about PSLF.

Navient informed Ms. Taylor for the first time that none of her loan payments had

qualified for PSLF.   Navient advised Ms. Taylor to switch to an income-driven

repayment plan in order to begin making qualifying payments for PSLF. This advice

was misleading, as Ms. Taylor’s FFEL loans must first be consolidated into Direct

Loans before she can begin making PSLF-eligible payments under an income-driven

repayment plan.

             Distrustful of Navient’s changing advice, Ms. Taylor has not made any

changes to her student loans or repayment plan.
             Navient remains Ms. Taylor’s loan servicer, and until she is able to

consolidate her loans into Direct Loans, enroll in a PSLF-qualifying repayment plan,

and file her Employment Certification Forms with FedLoan Servicing, it is likely that

Ms. Taylor will be forced to contact Navient again to seek advice about her specific

loan circumstances and getting on track to qualify for PSLF, despite her fear that

Navient will again provide untruthful or incorrect information.

             On information and belief, the exact dates of Ms. Taylor’s conversations

with Navient, recordings of these conversations, and the names of the Navient

employees with whom Ms. Taylor spoke are contained in records within Navient’s
control.

                                Jessica Saint-Paul

             Plaintiff Jessica Saint-Paul is a full-time director of a nonprofit

organization and adjunct college professor who resides in California.

             Ms. Saint-Paul took out student loans under the FFEL program to pay

for her master’s degree. Ms. Saint-Paul has been working for nonprofit organizations

and as a college professor since completing graduate school in 2005.



                                         32
             In 2008, Ms. Saint-Paul called Navient to inquire about PSLF. Navient

told Ms. Saint-Paul that in order to qualify for PSLF, she would have to make 120

consecutive payments on her loans. This representation was false, as Ms. Saint-

Paul’s student loans were under the FFEL program and needed to be consolidated

into Direct Loans in order for her payments to qualify for PSLF.

             Had Navient not misrepresented the PSLF requirements to Ms. Saint-

Paul, Ms. Saint-Paul would have consolidated her FFEL Loans into Direct Loans to

ensure her student loans qualified for PSLF. Now she is faced with repayment of her

FFEL Loans at the total amount with no opportunity for forgiveness.
             Ms. Saint-Paul called Navient multiple times due to difficulties making

her loan payments and inquired about her options for reducing her payments. In

response to Ms. Saint-Paul’s questions, Navient told her that her option to reduce her

loan payments was limited to entering into a Deferment or Forbearance.

             In 2014, Ms. Saint-Paul called Navient again to inquire about her loan

repayment options and PSLF. A Navient representative told Ms. Saint-Paul that in

ten years, her loans would be forgiven. This representation was false, as Ms. Saint-

Paul’s student loans were under the FFEL program and needed to be consolidated

into Direct Loans in order for her payments to qualify for PSLF. Navient told Ms.
Saint-Paul that she should submit paperwork for PSLF after ten years of repayment.

This representation was also false, as the Department of Education instructs

borrowers to submit their Employment Certification Form as early as possible.

             Navient also did not inform Ms. Saint-Paul that she had to be on an

income-driven repayment plan in order to qualify for PSLF. She has been making

payments under an interest-only plan and a graduated repayment plan, neither of

which qualifies for PSLF.



                                         33
             Navient remains Ms. Saint-Paul’s loan servicer, and until she is able to

consolidate her loans into Direct Loans, enroll in a PSLF-qualifying repayment plan,

and file her Employment Certification Form with FedLoan Servicing, it is likely that

Ms. Saint-Paul will be forced to contact Navient again to seek advice about her

specific loan circumstances and getting on track to qualify for PSLF, despite her fear

that Navient will again provide untruthful or incorrect information.

             On information and belief, the exact dates of Ms. Saint-Paul’s

conversations with Navient, recordings of these conversations, and the names of the

Navient employees with whom Ms. Saint-Paul spoke are contained in records within

Navient’s control.

                             Rebecca Spitler-Lawson

             Plaintiff Rebecca Spitler-Lawson is an adjunct professor at two

nonprofit colleges and resides in California.

             Ms. Spitler-Lawson took out both FFEL Loans and Direct Loans while

pursuing her master’s degree in English.

             After her graduation in 2011, she began making payments on her loans

under an income-driven repayment plan.

             Ms. Spitler-Lawson trusted Navient to provide her with truthful and

accurate information about her loan repayment options. Ms. Spitler-Lawson trusted

Navient because Navient and the Department of Education represented that Navient

has expertise as a student loan servicer and offers needed services to federal student

loan borrowers, including assistance with enrolling in repayment plans and loan

forgiveness programs.

             In early 2016, Ms. Spitler-Lawson began the process of recertifying her

income for her income-driven repayment plan. After her recent marriage, however,



                                           34
her payments increased to an amount she could not afford.             She went into

Forbearance until July of 2016.
             After her Forbearance period ended, Ms. Spitler-Lawson realized her

payments on the income-driven repayment plan were not reducing her principal. Ms.

Spitler-Lawson then called Navient in July 2016 to inquire about her eligibility for

PSLF due to her position as an adjunct professor at two nonprofit colleges. Navient

representatives falsely informed Ms. Spitler-Lawson that in order to qualify for

PSLF, she would need to work full-time in one position. In fact, working in multiple

qualifying positions that add up to thirty hours per week for eight months of the year

qualifies a borrower for PSLF.
             Due to Navient’s misrepresentations, Ms. Spitler-Lawson believed she

was not eligible for PSLF and continued making non-qualifying payments on her

FFEL Loans. Had Navient not misrepresented the requirements for PSLF, Ms.

Spitler-Lawson would have consolidated her FFEL Loans into Direct Loans in order

to begin making qualifying payments for PSLF.

             In addition, due to Navient’s false statement that Ms. Spitler-Lawson’s

employment with multiple colleges would not qualify her for PSLF, Ms. Spitler-

Lawson decided not to recertify her income for the income-driven repayment plan and
instead to make the standard monthly payments in order to pay off her loans. While

she technically still remains within the income-driven repayment plan, her choice not

to recertify her income based on Navient’s inaccurate advice resulted in her payments

increasing to the standard monthly amount. She has made these increased payments

for over two years.

             Ms. Spitler-Lawson made a number of financial sacrifices in order to

make these larger payments.         Had Navient not misrepresented the PSLF

requirements to Ms. Spitler-Lawson, Ms. Spitler-Lawson would have remained on

                                         35
income-driven repayment rather than make larger payments under the standard

repayment plan. Moreover, she would have consolidated her FFEL Loans into Direct

Loans to ensure all of her student loans qualified for PSLF. Now she is faced with

repayment of her FFEL Loans at the total amount with no opportunity for

forgiveness.
               Navient remains Ms. Spitler-Lawson’s loan servicer, and until she is

able to consolidate her loans into Direct loans, enroll in a PSLF-qualifying repayment

plan, and file her Employment Certification Forms with FedLoan Servicing, it is

likely that Ms. Spitler-Lawson will be forced to contact Navient again to seek advice

about her specific loan circumstances and getting on track to qualify for PSLF, despite

her fear that Navient will again provide untruthful or incorrect information.
               On information and belief, the exact dates of Ms. Spitler-Lawson’s

conversations with Navient, recordings of these conversations, and the names of the

Navient employees with whom Ms. Spitler-Lawson spoke are contained in records

within Navient’s control.

                                   Michelle Means

               Plaintiff Michelle Means is a first-grade teacher who resides in

Maryland.

               Ms. Means took out Direct Loans to pay for her master’s degree.

               Ms. Means trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Means trusted Navient because

Navient and the Department of Education represented Navient has expertise as a

student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.



                                          36
             Ms. Means has asked Navient multiple times since 2012 whether any

loan forgiveness options were available to her as a teacher, including PSLF.

             In 2012, Navient representatives falsely told Ms. Means that in order to

qualify for PSLF, she would need to make 120 consecutive, on-time payments and

would be disqualified if she missed a payment, went into Deferment or Forbearance.

Based on this misrepresentation, Ms. Means believed she would not be able to qualify

for PSLF and did not submit an Employment Certification Form or otherwise pursue

PSLF.
             Had Navient representatives truthfully informed Ms. Means that the

120 PSLF-qualifying payments need not be consecutive and that a borrower seeking

PSLF will not be disqualified from PSLF by going into Forbearance while in

repayment, Ms. Means would have submitted an Employment Certification Form to

FedLoan Servicing and would have switched her repayment plan to a plan that

qualifies for PSLF.

             In subsequent conversations, when Ms. Means has contacted Navient to

ask about her loan repayment options, Navient representatives have steered Ms.

Means away from income-driven repayment plans and into Forbearances or non-

qualifying repayment plans.
             After several years of asking Navient about income-driven repayment,

Ms. Means initially enrolled in an income-driven repayment plan in 2016 but was

subsequently enrolled in the graduated repayment plan. Ms. Means ultimately went

into Forbearance in 2018 when she was unable to make loan payments during

maternity leave and currently remains in Forbearance.          Based on Navient’s

misrepresentations, Ms. Means has spent years believing that she could not qualify

for PSLF and making loan payments that did not qualify for PSLF.



                                         37
             Ms. Means has made several financial sacrifices in order to pay her

student loans. She has been forced to borrow money from her parents and was not

able to purchase a home for several years due to her student loan debt. This debt has

caused anxiety and stress in her life, and she is concerned about the damage such

debt will have on her credit and ability to put away savings for her and her family’s

future. Ms. Means’ student loan debt has also prevented her from seeking additional

teaching certifications out of fear she will incur greater student debt. Ms. Means is

approaching recertification in 2020 and will have to either pay out of pocket or get

more loans to remain a licensed teacher in her state.
             Navient remains Ms. Means’ loan servicer, and until she is able to enroll

in a PSLF-qualifying repayment plan and file her Employment Certification Forms

with FedLoan Servicing, it is likely that Ms. Means will be forced to contact Navient

again to seek advice about her specific loan circumstances and getting on track to

qualify for PSLF, despite her fear that Navient will again provide untruthful or

incorrect information.

             On information and belief, the exact dates of Ms. Means’ conversations

with Navient, recordings of these conversations, and the names of the Navient

employees with whom Ms. Means spoke are contained in records within Navient’s
control.

                                Elizabeth Kaplan

             Plaintiff Elizabeth Kaplan is a full-time public school third grade

reading teacher who resides in Maryland.

             Ms. Kaplan took out Direct Loans to pay for her undergraduate degree.

             After graduating with her bachelor’s degree in 2012, Ms. Kaplan began

working at a nonprofit organization and was enrolled in an income-driven repayment



                                         38
plan with payments of $0 per month.       Payments of $0 under an income-driven

repayment plan are qualifying payments for the purpose of PSLF.
             Ms. Kaplan trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Kaplan trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.
             Navient falsely informed Ms. Kaplan that she would need to make 120

consecutive, on-time loan payments in order to qualify for PSLF.

             In 2013, Ms. Kaplan entered a master’s degree program full-time, and

her loans were in Deferment while she was in school.               Due to Navient’s

misrepresentations, Ms. Kaplan believed this Deferment would prevent her previous

$0 payments from qualifying for PSLF and that she would have to restart her 120

qualifying payments at that point.

             When Ms. Kaplan began teaching in 2015, she contacted Navient to

inquire about recertifying her income for her income-driven repayment program.

Navient advised Ms. Kaplan that her monthly payment under the income-driven
repayment plan would be higher than the standard repayment plan amount. This

advice was incorrect.

             In reliance on Navient’s misrepresentations, Ms. Kaplan began making

payment equivalent to the standard repayment plan amount.

             Had Navient not misrepresented the PSLF requirements to Ms. Kaplan,

Ms. Kaplan would have remained on income-driven repayment rather than make

larger payments under the standard repayment plan.



                                         39
             Navient remains Ms. Kaplan’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms with FedLoan Servicing, it is likely that Ms. Kaplan will be forced to contact

Navient again to seek advice about her specific loan circumstances and getting on

track to qualify for PSLF, despite her fear that Navient will again provide untruthful

or incorrect information.

             On information and belief, the exact dates of Ms. Kaplan’s conversations

with Navient, recordings of these conversations, and the names of the Navient

employees with whom Ms. Kaplan spoke are contained in records within Navient’s

control.

                                  Jennifer Guth

             Plaintiff Jennifer Guth is a full-time elementary and middle school

library teacher who resides in Maryland.

             Ms. Guth took out FFEL loans to finance her law and LLM degrees and

her master’s degree in library science. She consolidated her FFEL Loans into Direct

Loans in 2011 in order to pursue PSLF.

             Ms. Guth trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Guth trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.

             From 2011 through 2014, Ms. Guth made intermittent payments and

had a series of hardship Forbearances. In 2014, Ms. Guth contacted Navient about

income-driven repayment plans so that she could begin repaying her loans in order

to make progress toward PSLF. Navient told Ms. Guth her loans needed to be

                                           40
removed from Forbearance to calculate her income-driven repayment amount, and

subsequently stated her monthly payment would be approximately $530. When

repayment started, however, Navient informed Ms. Guth her monthly payment

would in fact be more than $800. Ms. Guth was unable to afford this payment and

was forced to go into Deferment.
             Ms. Guth asked what actions she needed to take at that point to ensure

she qualified for PSLF. Navient misled Ms. Guth by informing her that no paperwork

needed to be submitted; she simply needed to make payments under an income-

driven repayment plan for ten years. This is false as the Department of Education

encourages borrowers to submit their Employer Certification Forms as soon as

possible.
             In addition, Navient falsely informed Ms. Guth that in order to qualify

for PSLF, her payments must be consecutive. Navient advised her not to pursue

PSLF if she thought she may re-enroll in school as that would result in a break in

payments.

             As a result of Navient’s misrepresentation, Ms. Guth did not pursue

PSLF because she knew she may need to take additional coursework in order to renew

her certification. She entered Forbearance, incurring additional interest while also
not making any qualifying payments toward PSLF. Had Navient not misrepresented

her eligibility for PSLF, Ms. Guth would have made qualifying payments to ensure

that her loans would be on track for forgiveness.

             Ms. Guth has resigned herself to taking two college courses per semester

—indefinitely—in order to qualify for a Deferment. To even afford these courses, she

must negotiate a payment plan or put the cost on her credit card.

             Navient remains Ms. Guth’s loan servicer, and until she is able to enroll

in a PSLF-qualifying repayment plan and file her Employment Certification Forms

                                         41
with FedLoan Servicing, it is likely that Ms. Guth will be forced to contact Navient

again to seek advice about her specific loan circumstances and getting on track to

qualify for PSLF, despite her fear that Navient will again provide untruthful or

incorrect information.
             On information and belief, the exact dates of Ms. Guth’s conversations

with Navient, recordings of these conversations, and the names of the Navient

employees with whom Ms. Guth spoke are contained in records within Navient’s

control.

                                 Megan Nocerino

             Plaintiff Megan Nocerino is a full-time middle school literacy teacher

who resides in Florida.

             Dr. Nocerino took out loans to finance her master’s degree in literacy

and her doctoral degree in higher education and educational leadership.          She

consolidated her loans into Direct Loans in November 2013.

             Dr. Nocerino trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Dr. Nocerino trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.

             Due to her family’s financial circumstances, Dr. Nocerino repeatedly

asked Navient about different repayment options so that she could continue to make

payments on her student loans. Navient told her every year that her best option was

to enter into Forbearance, and she did so, assuming Navient was acting in her best

interest.



                                         42
               When she asked Navient about forgiveness options, Navient falsely

informed her that she was not eligible for any forgiveness.

               Due to Navient’s misrepresentations, Dr. Nocerino believed that she was

not eligible for PSLF. As a result, Dr. Nocerino has continued to put her loans into

Forbearance, accruing additional interest and not making any qualifying payments

toward PSLF. Had Navient not misrepresented her eligibility for PSLF, Dr. Nocerino

would have made qualifying payments to ensure that her loans would be on track for

forgiveness.
               Navient remains Dr. Nocerino’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms with FedLoan Servicing, it is likely that Dr. Nocerino will be forced to contact

Navient again to seek advice about her specific loan circumstances and getting on

track to qualify for PSLF, despite her fear that Navient will again provide untruthful

or incorrect information.

               On information and belief, the exact dates of Dr. Nocerino’s

conversations with Navient, recordings of these conversations, and the names of the

Navient employees with whom Dr. Nocerino spoke are contained in records within

Navient’s control.

                                  Anthony Church

               Plaintiff Anthony Church is a full-time middle school band director who

resides in Florida.

               Mr. Church took out FFEL and Direct Loans for his bachelor’s and

master’s degrees, both in Studio Music and Jazz Performance. The majority of Mr.

Church’s loans were FFEL Loans.

               Mr. Church trusted Navient to provide him with truthful and accurate

information about his loan repayment options. Mr. Church trusted Navient because

                                          43
Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.
             In 2012, Mr. Church began teaching and asked Navient about PSLF.

Navient falsely informed Mr. Church that in order to qualify for PSLF, he simply

needed to make 120 payments while working for a qualifying employer. From 2012

until 2017, Mr. Church spoke with Navient a few times per year, and each time,

Navient informed him he was on track for PSLF and provided him with an updated

number of qualifying payments. This was false, as Mr. Church’s FFEL Loans did not

qualify for PSLF. In order to qualify for PSLF, Mr. Church needed to consolidate his

FFEL Loans into a Direct Loan. Had Navient truthfully informed Mr. Church that

he needed to consolidate his FFEL Loans in order to qualify for PSLF, Mr. Church

would have done so and would have made qualifying payments towards loan

forgiveness under PSLF.
             Instead, trusting Navient’s misrepresentations, Mr. Church continued

making non-qualifying payments on his FFEL Loans believing that those payments

would lead to loan forgiveness under PSLF after ten years.
             In 2017, when Mr. Church recertified his income for income-based

repayment, he asked Navient how many qualifying payments remained toward

forgiveness. At that point, Navient informed him that his FFEL Loans did not qualify

for PSLF. Mr. Church then consolidated his FFEL Loans into Direct Loans, which

restarted the clock on the 120 payments required for PSLF.

             Navient remains Mr. Church’s loan servicer, and until he is able to file

his Employment Certification Forms with FedLoan Servicing, it is likely that Mr.

Church will be forced to contact Navient again to seek advice about his specific loan

                                         44
circumstances and getting on track to qualify for PSLF, despite his fear that Navient

will again provide untruthful or incorrect information.
             On information and belief, the exact dates of Mr. Church’s conversations

with Navient, recordings of these conversations, and the names of the Navient

employees with whom Mr. Church spoke are contained in records within Navient’s

control.

                                     Defendants

             Defendant Navient Corp. is the successor to the Student Loan

Marketing Association (commonly referred to as “Sallie Mae”), a government-

sponsored student enterprise created by Congress in 1972 to support the guaranteed

student loan program created by the Health and Education Act.

             Sallie Mae became fully privatized by 2004. Sallie Mae then split into

SLM Corporation, which served as the parent company, and Sallie Mae, Inc., which

served as the subsidiary responsible for a majority of the company’s servicing and

collections businesses.

             In April 2014, SLM Corporation separated into two publicly-traded

entities: (i) Defendant Navient Corporation (“Navient Corp.”), a servicing and debt

collection business, and (ii) SLM Corporation, a student lending business.

             This split enabled Navient Corp. to continue servicing loans while SLM

Corporation was able to provide private loans at interest rates and fee structures

lower than other lenders. According to Forbes magazine: “The bottom line is that

Sallie Mae is changing, and it’s going to leverage its brand recognition among college

students to provide other services that will likely be more profitable for them.” 33

33Robert Farrington, How The Sallie Mae And Navient Split May Help Student Loan
Borrowers, FORBES (May 20, 2014), https://www.forbes.com/sites/robertfarring-
ton/2014/05/20/how-the-sallie-mae-navient-split-may-help-student-loan-borrow-
ers/#522d1a3c19af.

                                          45
               Jack Remondi, former president and CEO of Sallie Mae and current

CEO of Navient Corp. and Navient Solutions as defined below, described the

transition to Navient as follows: “Helping our customers navigate the path to

financial success is everything we stand for.… Our new name—Navient—symbolizes

the expertise, experience, and dedication we consistently deliver for our clients and

customers.” 34

               Pursuant to the 2014 split between Navient Corp. and SLM Corporation,

Navient Corp. assumed responsibility for liabilities resulting from the pre-

reorganization conduct of the prior SLM Corporation and its subsidiaries related to

servicing student loans. Navient Corp. is included in this Complaint as a successor

to SLM Corporation, for servicing misconduct occurring prior to 2014, as well as a

stand-alone entity for the similar misconduct it engaged in after the 2014 split.
               Navient Corp. is a Delaware corporation with its principal place of

business located at 123 Justison Street, Wilmington, Delaware 19801 with call

centers in Fishers, Indianapolis, and Muncie, Indiana; Newark, Delaware; Newton,

Massachusetts;      Reston,   Virginia;   Washington,    D.C.;     and   Wilkes-Barre,

Pennsylvania. 35

               Navient Corp. is a publicly-traded corporation trading under the symbol
NAVI.

               Navient Corp. is the parent company of Defendant Navient Solutions,

LLC (“Navient Solutions”) f/k/a Navient Solutions, Inc. (“NSI”).


34 Sallie Mae, Sallie Mae Selects Navient As Name For New Loan Management, Ser-
vicing, And Asset Recovery Company (Feb. 25, 2014), https://news.sal-
liemae.com/press-release/corporate-and-financial/sallie-mae-selects-navient-name-
new-loan-management-servicing-.
35   See id.


                                          46
                    As of December 31, 2016, Navient Corp. held a portfolio $87.7 billion

worth of FFEL Loans.             Navient Corp. pools individual FFEL Loans held in its

portfolio into securitized trusts known as student loan asset-backed securities

(“SLABS”), which are then sold to investors. The net interest income earned by

SLABS backed by FFEL Loans is Navient Corp.’s greatest source of revenue. 36

                    The 2014 split also resulted in the transfer of Sallie Mae, Inc. to Navient

Corp. Sallie Mae, Inc. then changed its name to Navient Solutions, Inc.

                    NSI is a Delaware corporation and wholly-owned subsidiary of Navient

Corp. NSI is the main servicing subsidiary of Navient Corp., servicing over $300

billion in student loans for more than 12 million borrowers. Of those 12 million

borrowers, approximately 6.1 million have federal student loans. Federal student

loans make up $205.7 billion of Navient’s total servicing portfolio. 37
                    Following a corporate reorganization, NSI changed its name, effective

January 31, 2017 to Navient Solutions, LLC (“Navient Solutions,” and together with

Navient Corp., “Navient” or “Defendants”).

                    Defendant Navient Solutions is a Delaware limited liability company

and wholly-owned subsidiary of Navient Corp.

                    Since their founding, there has been significant overlap between the
corporate governance and management of Defendants.

                    Defendants have acted and continue to act as a single enterprise,

including by having identical equitable ownership and identical directors and officers.

For example:

                    a.    Jack Remondi simultaneously serves as President and Chief
                          Executive Officer of both Navient Corp. and Navient Solutions;

36   See Navient Corp., 2017 Annual Report, supra note 13, at 8, 40.
37   Id. at 4, 9.

                                                 47
                b.    John Kane simultaneously serves as Chief Operating Officer for
                      both Navient Corp. and Navient Solutions;

                c.    Christian Lown simultaneously serves as Executive Vice
                      President and Chief Financial Officer for both Navient Corp. and
                      Navient Solutions;

                d.    Steve Hauber simultaneously serves as Senior Vice President and
                      Chief Risk and Compliance Officer for both Navient Corp. and
                      Navient Solutions; and

                e.    Stephen O’Connell simultaneously serves as Senior Vice
                      President and Treasurer for both Navient Corp. and Navient
                      Solutions. 38
                Navient Corp. issues consolidated annual reports and SEC filings for

itself and all subsidiaries outlined above.

                Navient Corp. owns or leases the offices used by Navient Solutions.

                Navient Corp. controls and directs the hiring of employees for its

subsidiaries.

                Navient Corp. and Navient Solutions use the same website.

                Navient Corp.’s website provides links to investor information, which

includes quarterly investor presentations issued by Navient Corp. but are

copyrighted by Navient Solutions.

                Navient’s Code of Business Conduct states that it “applies equally to all

of us – employees, officers and directors of all Navient companies, including Navient

Solutions, LLC … and all other direct and indirect subsidiaries of Navient




38  Navient, Leadership, https://about.navient.com/values-and-people (last vis-
ited Jan. 16, 2019); Stephen O’Connell, LinkedIn, https://www.linkedin.com/in/ste-
phen-o-connell-b632b512/ (last visited Jan. 16, 2019).


                                            48
Corporation (referred to collectively as ‘Navient’), as well as consultants hired by

Navient.” 39
               At all relevant times, each Defendant acted individually and jointly with

every other named Defendant in committing all acts alleged in this Amended Class

Action Complaint.

               At all relevant times, each Defendant acted: (a) as a principal; (b) under

express or implied agency; or (c) with actual or ostensible authority to perform the

acts alleged in this Amended Class Action Complaint on behalf of every other named

Defendant.
               At all relevant times, each Defendant acted as the agent of the others,

and each Defendant acted within the scope of its agency as an agent of another.

               At all relevant times, each Defendant knew or realized, or should have

known or realized, that the other Defendants were engaging in or planned to engage

in the violations of law alleged in this Amended Class Action Complaint. Knowing or

realizing that the other Defendants were engaging in such unlawful conduct, each

Defendant nevertheless facilitated the commission of those unlawful acts. Each

Defendant intended to and did encourage, facilitate, or assist in the commission of

the unlawful acts, and thereby aided and abetted the other Defendants in the
unlawful conduct.

                                   JURISDICTION

               This Court has subject matter jurisdiction over all claims in this action

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because this action

has been brought as a class action on behalf of proposed classes each in excess of 100


39 Navient, Navient Code of Business Conduct 5 (Aug. 2017), https://www.na-
vient.com/assets/about/investors/corp-governance/business-code/Navient-
CodeOfBusinessConduct.pdf.

                                            49
members; the aggregate claims of the Class members exceed $5 million exclusive of

interest and costs; and one or more of the members of each Class is a citizen of a

different state than one or more Defendants.
             Plaintiffs Kathryn Hyland, Melissa Garcia, Eldon R. Gaede, and

Elizabeth Taylor are residents of the State of New York.

             Plaintiffs Jessica Saint-Paul and Rebecca Spitler-Lawson are residents

of the State of California.

             Plaintiffs Michelle Means, Elizabeth Kaplan, and Jennifer Guth are

residents of the State of Maryland.
             Plaintiffs Megan Nocerino and Anthony Church are residents of the

State of Florida.

             Defendant Navient Corp. is a corporation organized under the laws of

the State of Delaware, with its principal place of business at 123 Justison Street,

Wilmington, Delaware 19801.

             Defendant Navient Solutions is a limited liability corporation organized

under the laws of the State of Delaware. Defendant Navient Solutions is wholly

owned by, and shares its principal place of business with, Defendant Navient Corp.

             Publicly available information suggests that approximately 1 in 4 U.S.
workers is employed in the public service. 40 As explained above, Navient services

approximately 6.1 million federal student loan accounts, such that approximately

1.525 million out of the 6.1 million borrowers serviced by Navient are likely eligible

for PSLF.


40Consumer Fin. Prot. Bureau, Staying On Track While Giving Back: The Cost Of
Student Loan Servicing Breakdowns For People Serving Their Communities 1 (Jun.
2017),                 https://s3.amazonaws.com/files.consumerfinance.gov/f/docu-
ments/201706_cfpb_PSLF-midyear-report.pdf.


                                         50
             Spending 3 years of repayment in Forbearance would cost an average

borrower an additional $6,742. 41 If Navient steered just 10% of the potential 1.525

million PSLF-eligible borrowers into Forbearance for 3 years through its affirmative

misrepresentations, damages would far exceed $5 million, without accounting for

other types of harm that Navient inflicts on borrowers, as pleaded below.

             This Court has personal jurisdiction over Navient Corp. because it does

business in this District and/or a substantial part of the events or omissions giving

rise to the claims occurred in this District.
             This Court has personal jurisdiction over Navient Solutions because it

does business in this District and/or a substantial part of the events or omissions

giving rise to the claims occurred in this District.

                                        VENUE

             Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the unlawful conduct

alleged in this Amended Class Action Complaint occurred in this District.

                              FACTUAL ALLEGATIONS

                     Background On Federal Student Loans

             Federal    student    loans   are   made   to   students   regardless   of

creditworthiness and are touted as offering more flexible repayment terms and

options than private loans.
             Federal student loans have several specific characteristics that make

them desirable for borrowers: (i) they are primarily need-based and are made to

student borrowers regardless of credit history, as long as a given borrower meets


41See U.S. GAO, Federal Student Loans: Actions Needed To Improve Oversight Of
Schools’ Default Rates 19 (Apr. 2018), https://www.gao.gov/assets/700/691520.pdf.

                                           51
program requirements; (ii) their interest rate is set by the federal government;

(iii) they have several repayment options, including those determined by a borrower’s

income and family size; and (iv) they may be discharged in some circumstances such

as a school’s closure or a borrower’s permanent disability.
             The Federal Student Aid office of the Department of Education

(“FSA”)—under the slogan “Proud Sponsor of the American Mind®”—advises that

“students and parents should always exhaust federal student loan options first before

considering a private loan.” 42
             Therefore, borrowers typically take on federal student loans first before

private student loans. Federal student loans account for the vast majority of the

country’s outstanding student loan debt, with over 90% of student loans federally

funded or guaranteed. 43 Private student loan debt currently only accounts for $119.3

billion of the overall $1.558 trillion of student debt in the United States. 44




42See U.S. Dep’t of Educ., Federal Student Aid, Federal Student Loan Programs (Aug.
2017), https://studentaid.ed.gov/sa/sites/default/files/federal-loan-programs.pdf.
43Size of the U.S. Student Lending Market, MEASUREONE, https://measureone.com
(Sept. 30, 2018).
44 The Student Loan Report, Student Loan Debt Statistics 2019, https://student-
loans.net/student-loan-debt-statistics/ (last updated Mar. 2, 2018).

                                           52
             The Department of Education is one of the world’s largest lenders. Its

assets totaled $1,259.2 billion as of September 30, 2017. If it were a bank, it would

be one of the biggest. The vast majority of the Department of Education’s assets—

91.1%—relate to credit program receivables. 45 But, unlike a bank, it operates outside

of the oversight of the rules and regulations that govern banking.

             Until about 1994, federal student loans were originated pursuant to the

Federal Family Education Loan (“FFEL”) Program. Federal student loans given to

borrowers through that program are referred to as “FFEL Loans.” FFEL Loans were

originated and funded almost exclusively by private lenders, including Sallie Mae,

and then insured by guaranty agencies.           These guaranty agencies were then

reinsured by the federal government.
             There were four types of FFEL Loans: (i) Subsidized Federal Stafford

Loans made to eligible undergraduate students, who demonstrated financial need, to

cover the costs of higher education at a college or career school; (ii) Unsubsidized

Federal Stafford Loans made to eligible undergraduate, graduate, and professional

students who do not have to have a demonstrated financial need; (iii) FFEL PLUS

Loans made to graduate or professional students and parents of dependent

undergraduate students to help pay for educational expenses not covered by other
financial aid; and (iv) FFEL Consolidation Loans, which allowed the borrower to

combine all eligible federal student loans into a single loan with a single loan servicer.

             In 1994, through the William D. Ford Direct Student Loan Program

(“Direct Loan Program”), the federal government began originating loans directly to

borrowers. The federal student loans given to borrowers through that program are

called “Direct Loans.”

45 U.S. Dep’t of Educ., FY 2017 Agency Financial Report 13 (Nov. 12, 2017),
https://www2.ed.gov/about/reports/annual/2017report/agency-financial-report.pdf.

                                           53
             Similar to the structure of FFEL Loans, there are four types of Direct

Loans: (i) Direct Subsidized Loans made to eligible undergraduate students, who

demonstrate financial need, to cover the costs of higher education at a college or

career school; (ii) Direct Unsubsidized Loans made to eligible undergraduate,

graduate, and professional students who do not have to have a demonstrated

financial need; (iii) Direct PLUS Loans made to graduate or professional students

and parents of dependent undergraduate students to help pay for educational

expenses not covered by other financial aid; and (iv) Direct Consolidation Loans,

which allow the borrower to combine all eligible federal student loans into a single

loan with a single loan servicer.
             The FFEL Program and Direct Loan Program operated in tandem until

the economic crisis of 2008, in which major private banks largely left the student loan

market. 46

             With the introduction of the Health Care and Education Reconciliation

Act of 2010, the FFEL Program was terminated in favor of an expanded Direct Loan

Program. 47 No new FFEL Loans have been issued since June 30, 2010.

             The Health Care and Education Reconciliation Act of 2010 also provided

an opportunity for FFEL Loan borrowers to consolidate their loans into Direct Loans
and offered a 0.25% interest discount on the resulting Direct Consolidation Loan.




46Eric M. Fink and Roland Zullo, Federal Student Loan Servicing: Contract Problems
and Public Solutions 4 (June 25, 2014), http://emfink.net/publications/Stu-
dent_Loan_Servicing.pdf.
47   Id.


                                          54
                Despite the elimination of the FFEL Program, FFEL Loans still

constitute approximately 23% of the outstanding federal student loan portfolio of

around $1.34 trillion. 48

                         The Life Of A Federal Student Loan

                Taking Out The Loan By Signing An MPN Contract

                When a borrower takes out a student loan, the borrower must first sign

a Master Promissory Note (“MPN”) Contract with the lender (for a FFEL Loan) or

the Department of Education (for a Direct Loan), which outlines the terms and

conditions of the loan, before funds are disbursed.        See Exhibit 7 (FFEL MPN

Contract); Exhibit 8 (Direct Loan MPN Contract). The lender or the Department of

Education may delegate or contract out the performance of its functions, including

under the MPN Contract, to, among others, a servicer. 49
                Both the FFEL MPN Contract (Exhibit 7, at 3), and the Direct Loan

MPN Contract (Exhibit 8, at 7) label loan “forgiveness” “a benefit” for the borrower.

                                  FFEL Loan MPN Contract

                Congress required lenders to issue an identical FFEL Loan MPN

Contract to each FFEL borrower. 50

                The FFEL Loan MPN Contract incorporates a Borrower’s Rights and

Responsibilities Statement, which “provides additional information about the terms

and conditions of loans [the borrower] receive[s] under the [MPN Contract].” Exhibit

7, at 4.

48Matt Sessa, Federal Student Aid Posts New Reports to FSA Data Center (Sept. 21,
2017), https://ifap.ed.gov/eannouncements/092117FSAPostsNewReportsToF-
SADataCenter.html.
49   34 C.F.R. § 682.203; see 20 U.S.C. § 1087f.
50   20 U.S.C. § 1082(m)(1)(D).

                                            55
                  The FFEL Loan MPN Contract also specifically incorporates the

borrower’s statutory rights and applicable Department of Education regulations,

stating:

         Loans disbursed under this MPN [Contract] are subject to the … [HEA]
         and applicable U.S. Department of Education regulations …. The terms
         of this MPN [Contract] will be interpreted in accordance with the appli-
         cable federal statutes and regulations, and the guarantor’s policies. Ap-
         plicable state law, except as preempted by federal law, may provide for
         certain borrower rights, remedies, and defenses in addition to those
         stated in this MPN [Contract].

Id. at 2, 4. 51

                  The Department of Education’s regulations expressly require that FFEL

Loan borrowers have a right to consolidate their FFEL Loans into Direct Loans to

pursue PSLF. 52

                  The Department of Education’s regulations also require, among other

things, that the Department of Education or its agents or servicers “provide for

graduated or income-sensitive repayment terms. The Secretary strongly encourages

lenders to provide a graduated or income-sensitive repayment schedule to a borrower

… to make the borrower’s repayment burden commensurate with his or her projected

ability to pay ….” 53




51 See Consumer Fin. Prot. Bureau, Student Loan Servicing 11 (Sept. 2015),
https://files.consumerfinance.gov/f/201509_cfpb_student-loan-servicing-report.pdf
(“Servicers generally must comply with applicable federal and state consumer finan-
cial laws and regulations and, for certain older federal student loans, regulations
promulgated by the Department of Education and authorized by the Higher Educa-
tion Act (HEA).”).
52   34 C.F.R. § 682.201(e)(5)(i).
53   34 C.F.R. § 682.208(d).


                                             56
                 The Department of Education’s regulations expressly provide that FFEL

Loan borrowers have a right to one of the income-driven repayment plans described

below. 54

                 Specifically, “not more than six months prior to the date that the

borrower's first payment is due, the lender must offer the borrower a choice of a

standard, income-sensitive, income-based, graduated, or, if applicable, an extended

repayment schedule.” 55 A borrower may request a change in the repayment plan of

his/her loan one per year or any time, in the case of a borrower in an income-based

repayment plan. 56
                 Federal law provides that “FFEL loan agreements shall be enforceable

in all federal and state courts … in accordance with the terms of the [MPN

Contract].” 57

                                 Direct Loan MPN Contract

                 The Department of Education issues an identical Direct Loan MPN

Contract to each Direct Loan borrower.

                 The Direct Loan MPN incorporates the Borrower’s Rights and

Responsibilities Statement, the borrower’s statutory rights, and applicable

Department of Education’s regulations, stating:

         The terms of this [MPN Contract] will be interpreted in accordance with
         the [Higher Education Act] (20 U.S.C. 1070 et seq.), [the Department of
         Education’s] regulations, any amendments to the [Higher Education

54   34 C.F.R. § 682.209.
55   Id. § 682.209(a)(6)(iii).
56   Id. § 682.209(a)(6)(xi).
5720 U.S.C. § 1082(m); see also National Consumer Law Center, Inc., NCLC Digital
Library, Section 5.6.4.2 Other State Law and Common Law Claims (June 22, 2018),
https://library.nclc.org.

                                            57
         Act] and the regulations in accordance with the effective date of those
         amendments, and other applicable federal laws and regulations. …

         Under applicable state law, except as preempted by federal law, you may
         have certain borrower rights, remedies, and defenses in addition to
         those stated in this MPN [Contract] and the Borrower’s Rights and Re-
         sponsibilities Statement. …

         The terms and conditions of loans made under this MPN [Contract] are
         determined by the [Higher Education Act] and other applicable federal
         laws and regulations. … Under applicable state law, except as
         preempted by federal law, you may have certain borrower rights, reme-
         dies, and defenses in addition to those stated in the MPN [Contract] and
         this Borrower’s Rights and Responsibilities Statement. 58
                  The Direct Loan MPN Contract specifically states: “A Public Service

Loan Forgiveness (PSLF) program is also available. Under this program, we will

forgive the remaining balance due on your eligible Direct Loan Program loans after

you have made 120 payments on those loans (after October 1, 2007) under certain

repayment plans while you are employed full-time in certain public service jobs.” 59

                  The Department of Education’s regulations applicable to Direct Loans

also expressly require that borrowers have a right to access the PSLF Program. 60

                  Federal law mandates that Direct Loan borrowers have the right to

access the full complement of income-driven repayment plans. 61

                                   Repaying The Loan

                  The FFEL Loan MPN Contract and the Direct Loan MPN Contract both

outline available repayment plans. See Exhibit 7, at 5; Exhibit 8, at 13-16.
                  The standard repayment term is 10 years (“Standard Repayment Plan”).

58   Exhibit 8, at 3, 8.
59   Id. at 18.
60   34 C.F.R. § 685.219.
61   See 34 C.F.R. §§ 685.208-685.209, 685.221.

                                            58
               In addition to this Standard Repayment Plan, there are repayment

plans for FFEL Loan and Direct Loan borrowers with various eligibility

requirements. For example, a borrower may enroll in the Graduated Repayment Plan

in which the payments increase every two years, but the repayment term remains 10

years; a borrower may enroll in the Extended Repayment Plan in which the

repayment term increases to 25 years; or a borrower may enroll in an income-driven

repayment plan, which tailors repayment obligations to the borrower’s income and

family size.
               FFEL Loan and Direct Loan borrowers can also enter periods of

Deferment and Forbearance.

                            Income-Driven Repayment Plans

               Income-driven repayment plans allow eligible borrowers to pay an

amount that is determined by their income and family size.           Income-driven

repayment plans can lower a borrower’s monthly payments to as low as $0 per month.

These plans help borrowers avoid delinquency, pay down their debt faster, and

increase their overall creditworthiness. 62

               There is one income-driven repayment plan available to FFEL Loan

borrowers: the Income-Based Repayment Plan. 63

62 See, e.g., Daniel Herbst, Liquidity and Insurance in Student Loan Contracts (Jan.
31,           2018),         https://drive.google.com/file/d/1A-gq_LIqffY6r2gDTcUK9-
Y3ZV8Go6SU/view (“Within seven months of take up, IDR enrollees [with FFEL
Loans] are 21 percentage points less likely to fall delinquent and pay down $90 more
student debt each month compared to those who remain on standard repayment
plans. IDR enrollees have credit scores that are 7.5 points higher …. IDR enrollees
are also 2 percentage points more likely to hold a mortgage ….”); id. at 3 (“Results
suggest IDR increases loan repayment, credit scores, homeownership, and consump-
tion among student borrowers.”).
63   See 34 C.F.R. §§ 682.209, 682.215.


                                              59
               There are four income-driven repayment plans available to Direct Loan

borrowers: (i) the Revised Pay As You Earn Repayment Plan (“REPAYE”); (ii) the Pay

As You Earn Repayment Plan (“PAYE”); (iii) the Income-Based Repayment Plan; and

(iv) the Income-Contingent Repayment Plan (“ICR”). 64

               The Department of Education provides the below descriptions of, and

comparisons between, each of the income-driven repayment plans: 65




64   See 34 C.F.R. §§ 685.208-685.209, 685.221.
65U.S. Dep’t of Educ., Federal Student Loans: Repaying Your Loans 11 (Feb. 2015),
https://studentaid.ed.gov/sa/sites/default/files/repaying-your-loans.pdf.

                                           60
             Borrowers can switch to an income-driven repayment plan at any point

during the repayment process. To do so, the borrower must complete an application

with the Department of Education that verifies income and family size using the

borrower’s most recent federal tax return or other evidence of income.


                                         61
             To remain in an income-driven repayment plan, a borrower must

recertify his/her income and family size on a yearly basis. If a borrower fails to do so,

his/her payments automatically return to the amount provided for by the Standard

Repayment Plan.

             According to the Government Accountability Office (“GAO”), when

examining the “status of loans by cohort for borrowers who entered repayment in the

same fiscal year, we found [Income-Based Repayment] and PAYE participants had

substantially lower default rates than Standard plan participants.          Specifically,

among borrowers who entered repayment from fiscal year 2010 to fiscal year 2014,

less than 1 percent of [Income-Based Repayment] and PAYE participants had

defaulted on their loan, compared to 14 percent in Standard repayment.” 66

                             Deferment And Forbearance

             FFEL and Direct Loans are also eligible for Deferment or Forbearance

if the borrower meets certain criteria. A Deferment allows a borrower to temporarily

stop making payments on a loan. If a borrower cannot make scheduled payments but

is ineligible for a Deferment, the borrower may receive a Forbearance, which is

intended to serve as a short-term, temporary postponement of payment, usually due

to financial hardship.

             During a Deferment period, borrowers of FFEL or Direct Unsubsidized

Loans and FFEL or Direct PLUS Loans are responsible for paying the interest that

accrues during the period of Deferment.

             During Forbearance, borrowers of FFEL and Direct Loans are also

responsible for paying the accruing interest.


66GAO Highlights, Federal Student Loans: Education Could Do More to Help Ensure
Borrowers Are Aware of Repayment and Forgiveness Options 20 (Aug. 2015),
https://www.gao.gov/assets/680/672136.pdf (citation omitted).

                                           62
             According to the Department of Education, in circumstances where the

borrower is responsible for paying the interest on his/her FFEL Loans or Direct Loans

during a Deferment or Forbearance, the borrower can either pay the interest as it

accrues or can allow it to accrue and be capitalized (added to the loan principal

balance) at the end of the Deferment or Forbearance period. If the borrower does not

pay the interest on the loan and allows it to be capitalized, the total amount the

borrower repays over the life of the loan may be higher than the borrower initially

was expected to repay. 67
             Because of the risk of the borrower having to pay more over the life of

the loan as a result of a Forbearance—risk that increases as a result of multiple

Forbearances—a Forbearance should only be used if a borrower is temporarily unable

to make scheduled monthly payments, because of, for example, temporary financial

difficulties or medical expenses. Forbearance should not be used instead of income-

driven repayment plans.

                               Forgiving The Loan

             The Department of Education is required by law to forgive outstanding

student loans for certain qualified borrowers after those borrowers paid back a

portion of their loans.

             This case focuses on the Public Service Loan Forgiveness Program, or

PSLF, which forgives eligible public servants’ loans after 120 on-time qualifying

payments.




67U.S. Dep’t of Educ., Deferment and Forbearance, https://studentaid.ed.gov/sa/re-
pay-loans/deferment-forbearance (last visited Jan. 16, 2019).

                                         63
                  The Public Service Loan Forgiveness Program

                                Background On PSLF

              Borrowers with average student loan debt and salaries in public service

fields are more likely to face financial hardship when repaying their student loans.

Specifically, many workers in the public service sector work “in professions where

credentials are required under federal or state law, as part of professional licensure

requirements, or by employer prerequisites. These borrowers may have little control

over education or credential requirements required of them, yet the financial costs of

these credentials fall on the individuals—particularly those where limited

opportunity for wage growth may limit borrowers’ ability to offset these costs.” 68
              In response to this problem, Congress created the PSLF program in 2007

as part of the College Cost Reduction and Access Act.

              The PSLF program was intended to give students the opportunity to

choose careers in public service despite their need for student loans. As Senator

Edward Kennedy remarked on the Senate floor when the final text of the bill was

approved:

        It is the desire of so many of these young people to be involved in public
        service and to help respond to the needs in their communities. They
        want to be part of the solution, not part of the problem. So often, because
        of their indebtedness, they have to choose careers in order to deal with
        the indebtedness. So this legislation will open up or help us take ad-
        vantage of that idealism that is out there. We are giving them a path-
        way to making a difference in terms of the future of our country, and I
        think that is enormously important. That is one of the most important
        parts of this legislation. 69


68See Consumer Fin. Prot. Bureau, Staying On Track While Giving Back: The Cost
Of Student Loan Servicing Breakdowns For People Serving Their Communities 20
(Jun. 2017), https://s3.amazonaws.com/files.consumerfinance.gov/f/docu-
ments/201706_cfpb_PSLF-midyear-report.pdf.
69   9/7/2007 Sen. Edward M. Kennedy Congressional Record S11258.

                                            64
                               Qualifying For PSLF
             Under the PSLF program, teachers, administrators, and other

individuals in public service, including government employees and employees of

nonprofit organizations, may have their loan balances forgiven after 120 on-time

payments under a qualifying repayment plan while working full-time for a qualifying

employer.

             To qualify for PSLF, borrowers must:

             a.     Have Direct Loans or consolidate FFEL Loans into Direct Loans;

             b.     Be employed full-time, as defined by the program and verified by
                    completing Employment Certification Form(s), by a qualifying
                    public service employer or employers;

             c.     Make 120 on-time qualifying payments on a qualifying
                    repayment plan; and

             d.     Complete the PSLF Application for Forgiveness.
             More specifically, first, only non-defaulted Direct Loans are eligible for

PSLF. 70 If a borrower has FFEL Loans, the borrower must consolidate them into a

Direct Consolidation Loan in order for payments to be considered qualifying

payments under PSLF.

             Second, the borrower must be employed by a qualifying employer which
includes: (i) government organizations; (ii) not-for-profit organizations that are tax-

exempt under Section 501(c)(3) of the Internal Revenue Code; and (iii) other not-for-

profit organizations that are not tax-exempt but provide certain types of qualifying

public services as their primary function. Certain employers do not qualify for PSLF,


70According to a letter from AFT to Under Secretary Ted Mitchell, one in four federal
borrowers are in default or are struggling to stay current on their loans. Letter From
Randi Weingarten, President, AFT, to Ted Mitchell, Under Secretary, U.S. Dep’t of
Educ. (July 15, 2016), https://www.aft.org/sites/default/files/ltr_doe-student-
loans_071516.pdf.

                                          65
including: (i) labor unions; (ii) partisan political organizations; (iii) for-profit

organizations; and (iv) not-for-profit organizations that are not tax-exempt and do not

provide a qualifying public service as their primary function.
                The CFPB estimates that approximately 1 in 4 U.S. workers is employed

in the public service 71 and that, “[b]y the end of 2016, more than 32 million borrowers

were repaying loans that [we]re potentially eligible for PSLF.” 72

                The full-time-employment requirement is defined as the greater of

(i) meeting the borrower’s employer’s definition of full-time employment or

(ii) working at least 30 hours per week. If the borrower is working in more than one

qualifying part-time job, the borrower may be able to meet the full-time employment

requirement by working a combined 30 hours per week with all employers.
                Third, the borrower must make 120 qualifying payments, which are

defined as payments that were made: (i) after October 1, 2007; (ii) under a qualifying

repayment plan; (iii) for the full amount due as shown on the invoice; (iv) no later

than 15 days after the due date shown on the invoice; and (v) while employed full-

time by a qualifying employer. Borrowers cannot make qualifying payments while

their Direct Loans are in: (i) in-school status; (ii) a grace period; (iii) Deferment; or

(iv) Forbearance.
                The 120 qualifying payments do not have to be consecutive. If the

borrower makes a monthly payment for more than is due on the invoice, he/she will

only receive credit for one qualifying payment for each month.

                Qualifying repayment plans include all of the income-driven repayment

plans outlined above. Although the Standard Repayment Plan is also a qualifying

71Consumer Fin. Prot. Bureau, Staying On Track While Giving Back, supra note 68,
at 1.
72   Id. at 20 n.34.

                                           66
repayment plan, if a borrower is in repayment on the Standard Repayment Plan,

there will be no remaining balance left to forgive after 120 qualifying payments as

the term of the Standard Repayment Plan is ten years. Moreover, if a borrower

consolidates his/her FFEL or Direct Loans into a Direct Consolidation Loan,

payments made for the prior loan do not qualify for PSLF.
             The Department of Education advises borrowers seeking to qualify for

PSLF to enroll in an income-driven repayment plan: “Therefore, if you are seeking

PSLF and are not already repaying under an income-driven repayment plan, you

should change to an income-driven repayment plan as soon as possible.” 73
             Borrowers may submit an Employment Certification Form(s) for each

employer for whom they worked during the repayment to determine if their

employment or loan repayments qualify for PSLF. Borrowers may begin the PSLF

tracking process by submitting this Employment Certification Form at any time

during repayment.    Borrowers are advised to do so annually or when changing

employers.

             The Department of Education has urged borrowers to complete their

first Employment Certification Form and begin the PSLF process at the earliest

possible date: “If you want to qualify for PSLF now or in the future, complete and
submit the Employment Certification Form as soon as possible. Too many borrowers

wait to submit this important form until they have been in repayment for several

years, at which point they learn that they have not been making qualifying payments.

In order to ensure you’re on track to receive forgiveness, you should continue to



73  U.S. Dep’t of Educ., Public Service Loan Forgiveness, https://studen-
taid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-service (last visited Jan.
16, 2019).


                                         67
submit this form both annually and every time you switch employers.” 74              The

Department of Education continues to urge borrowers to submit the Employment

Certification Form “annually or when [a borrower] changes employers.” 75

                  A presentation by the Department of Education at the 2016 FSA

Training Conference for Financial Aid Professionals states, in a slide entitled

“Common Program Misconceptions,” “Borrowers shouldn’t wait to submit an

[Employment Certification Form] until after they have made 10 years of qualifying

payments.” 76
                  This certification must be sent to the Department of Education’s

designated servicer for PSLF loans, FedLoan Servicing, rather than the borrower’s

current servicer. See Exhibit 9, at 4. 77

                  If the borrower’s employment qualifies, and if some or all of the

borrower’s Direct Loans are not already serviced by FedLoan Servicing, those Direct

Loans will be transferred to FedLoan Servicing. The borrower will receive a notice of

the loans after transferred.

                  The process for the servicer’s evaluation of Employment Certification

Forms and eligibility for PSLF is outlined below. 78




74   Exhibit 6.
75   U.S. Dep’t of Educ., Public Service Loan Forgiveness, supra note 73.
76U.S. Dep’t of Educ., 2016 FSA Training Conference For Financial Aid Professionals
20 (Nov. 2016), http://fsaconferences.ed.gov/conferences/li-
brary/2016/2016FSAConfSession18.ppt.
77   See also U.S. Dep’t of Educ., Public Service Loan Forgiveness, supra note 73.
78   GAO Highlights, supra note 66, at 12.

                                             68
               Fourth, after the borrower makes 120 on-time qualifying payments,

he/she must complete the PSLF Application for Forgiveness in order to have the

balance of his/her eligible loans forgiven. Exhibit 12.

               The PSLF Application for Forgiveness must also be sent to the
Department of Education’s designated servicer for PSLF, FedLoan Servicing. See Id.

at 4. 79

               The loan amount forgiven under the PSLF program is not considered

taxable income by the Internal Revenue Service; therefore, borrowers are not

required to pay tax on the amount that is forgiven.

               According to the GAO, “As of September 2014, [the Department of]

Education’s loan servicer for the program had certified employment and loans for

79   See also U.S. Dep’t of Educ., Public Service Loan Forgiveness, supra note 73.

                                            69
fewer than 150,000 borrowers;… While the number of borrowers eligible for the

program is unknown, if borrowers are employed in public service at a rate comparable

to the U.S. workforce, about 4 million may be employed in public service.” 80
                As of March 31, 2018, there were approximately 875,000 borrowers who

have submitted one or more Employment Certification Forms with at least one Form

approved by FedLoan Servicing as eligible for PSLF. 81

                Data released by the Department of Education indicates that low-to-

moderate income borrowers comprise the largest share of borrowers expected to

benefit from PSLF. 82 As of 2016, nearly two-thirds (62%) of borrowers who had
certified their intent to pursue PSLF reported earning less than $50,000 per year. 83

The vast majority of borrowers (86%) earned less than $75,000 per year. 84

                As shown in the slide below from the Department of Education

presentation to the 2016 Conference of the National Association of Student Financial

Aid Administrators, qualifying for and enrolling in PSLF has the greatest impact for

borrowers in terms of total amount paid on their loans, time in repayment, and the

amount that is forgiven. 85


80   GAO Highlights, supra note 66.
81 FedLoan Servicing, Public Service Loan Forgiveness Employment Certification
Forms       (ECFs)    (Mar.     31,    2018),   https://studentaid.ed.gov/sa/sites/de-
fault/files/fsawg/datacenter/library/ECFReport.xls.
82See U.S. Dep’t of Educ., Direct Loan Public Service Loan Forgiveness 23 (July,
2016), http://fsaconferences.ed.gov/conferences/library/2016/NASFAA/2016NASFAA-
DirectLoanPSLF.pdf.
83U.S. Dep’t of Educ., 2016 FSA Training Conference For Financial Aid Professionals
28, supra note 76.
84   Id.
85   See id. at 14.

                                          70
               According to the GAO, “[b]orrowers who had employment and loans

certified for PSLF had higher student loan debt than Direct Loan borrowers

generally. According to the September 2014 data on borrowers who had employment
and loans certified for PSLF, 80 percent of borrowers had borrowed more than

$30,000, compared to 36 percent of Direct Loan borrowers overall based on [the

Department of] Education’s data.” 86

               According to a report issued by the CFPB, “[t]hrough a combination of

[PSLF] and [income-driven repayment] plan[s], public service borrowers can make

the same number of payments as a typical borrower would under a standard payment

86   GAO Highlights, supra note 66, at 30-31 (citation omitted).


                                           71
plan (120 months or 10 years of qualifying payments), but with a monthly payment

amount that is manageable relative to their salary.” 87
                Moreover, “absent PSLF, these public service borrowers may pay

comparatively more toward their student debt in total than typical borrowers in

[income-driven repayment] plans – a result of accruing interest charges over a

prolonged repayment term. In this key respect, PSLF offers a path forward for public

service borrowers that [income-driven repayment] alone does not – PSLF ensures

that both the total loan costs and the repayment term for these borrowers remain

manageable over the long term.” 88

                                The Loan Servicer: Navient

                Borrowers’ repayments of their federal student loans are typically

administered by servicing companies.

                Under federal law creating the FFEL Program, the lender or the

Department of Education is able to “contract[] with another entity to perform any of

the lender’s or the [Department of Education’s] functions [with respect to the MPN

Contracts], or otherwise delegate[] the performance of such functions to such other

entity.” 89 And under federal law creating the Direct Loan Program too, the

Department of Education may enter into contracts for “the servicing and collection of

loans made or purchased.” 90



87See Consumer Fin. Prot. Bureau, Staying On Track While Giving Back, supra note
68, at 24.
88   Id. at 25 (footnote omitted).
89   20 U.S.C. § 1086(a).
90   20 U.S.C. § 1087f(b)(2).


                                           72
               As the Department of Education’s regulations outline: “A school, lender,

or guaranty agency may contract or otherwise delegate the performance of its

functions under the [Higher Education Act] and this part to a servicing agency or

other party.” 91 The Direct Loan MPN Contract similarly states that the Department

of Education “may use a servicer to handle billing and other communications related

to your loan.” Exhibit 8, at 4.

       Navient’s Servicing Contracts With The Department Of Education

               Former Education Secretary Arne Duncan stated: “All hard-working

students and families deserve high-quality support from their federal loan servicer,

and we are continuing to take steps to make sure that is the case.” 92

               The Department of Education entered into the Servicing Contracts (as

defined herein) with Navient, wherein Navient agrees to manage on behalf of the

Department of Education the loans the Federal Government issued to borrowers. 93

               Navient’s predecessor, SLM Corporation, entered into a contract with

the Department of Education to service federal student loans in 2009 (“2009 Servicing

Contract”). See Exhibit 10.

               Pursuant to the 2009 Servicing Contract, Navient is delegated the

duties of the lender for FFEL Loans and the duties of the Department of Education

for Direct Loans, specifically, “to manage all types of [federal] student aid obligations,

including, but not limited to, servicing and consolidation of outstanding debt.” Id. at

19.


91   34 C.F.R. § 682.203(a).
92U.S. Dep’t of Educ., U.S. Department of Education Strengthens Federal Student
Loan Servicing (Aug. 29, 2014), https://www.ed.gov/news/press-releases/us-depart-
ment-education-strengthens-federal-student-loan-servicing.
93   See Restatement (Third) Of Agency § 1.01 (2006).

                                           73
             In carrying out those duties, Navient is obligated to comply with all

requirements of the Higher Education Act and any statutory provisions or regulations

governing the FFEL Program as authorized by the Higher Education Act.

             The Statement of Objectives of the 2009 Servicing Contract states,

“Recent legislation … enabled the Department to accept former … [FFEL] loans in

the form of additional Direct Loan … capacity, and to purchase [FFEL] loans as far

back as 2003, in an effort to bring liquidity and stability back to the student loan

market.... With the sudden increase in current and potential loan volume that the

Department will be responsible for servicing, the need for increasing the … student

aid servicing vehicles is determined appropriate at this time.” Id. at 19.
             For this reason, the Department of Education sought to “[a]cquire

efficient and effective commercial contract services to manage all types of … student

aid obligations, including, but not limited to, servicing and consolidation of

outstanding debt.” Id.

             The 2009 Servicing Contract specifies that “Public service loan

forgiveness” is offered for Direct Loans (and, by extension, FFEL Loans that have

been consolidated into Direct Consolidation Loans). Id., Attachment A-3, at 4.

             The 2009 Servicing Contract also:

             •   Instructs that Navient “will be required to meet all statutory
                 and legislative requirements”;

             •   Mandates Navient’s “[s]pecific compliance activities,” includ-
                 ing but not limited to those listed on Attachments A-1 through
                 A-3 to the Contract;

             •   Requires Navient to “provide innovative measures” and for
                 “incentives [to] be based on performing assets, rather than
                 transaction or activity based delinquency incentives;

             •   Ensures that Navient “will be responsible for maintaining a
                 full understanding of all federal and state laws and regula-
                 tions and FSA requirements and ensuring that all aspects of
                                         74
                   the service continue to remain in compliance as changes oc-
                   cur”; and

               •   Requires Navient to have “a service flexible enough to handle
                   new requirements generated by Congress and respond to leg-
                   islative mandates and policy changes.”

Id. at 19-20; id., Attachment A-1, at 3.
               The 2009 Servicing Contract also states that “the intent of the

Department [is] to procure a performance-based contract(s) that … provides best of

business services. To achieve this goal, the Department expects each servicer to

provide commercially available services that will yield high performing portfolios and

high levels of customer satisfaction.” Id., Attachment A-1, at 3; id., Attachment

A-2, at 3; id., Attachment A-3, at 3 (emphasis added).

               Navient assumed the rights, obligations, and duties of the 2009

Servicing Contract when it acquired SLM Corporation. In 2014, Navient entered into

an additional Servicing Contract with the Department of Education (“2014 Servicing

Contract,” and together with the 2009 Servicing Contract, “Servicing Contracts”).

The 2014 Servicing Contract incorporates the 2009 Servicing Contract with minimal

modifications. See Exhibit 11.

               Navient has admitted in public filings that the Servicing Contracts have

been modified hundreds of times through various change orders, 94 and “are very

specific in what companies like Navient can and can’t do for borrowers—so the

options are very clear.” 95 These change orders and modifications have not yet been

made available to the public and could only be reviewed during discovery.


94Memorandum of Law In Support of Defendants’ Motion To Dismiss Plaintiff’s Com-
plaint Under Rule 12(b)(6) Or, In The Alternative, For A More Definite Statement
Under Rule 12(e) at 6, Consumer Fin. Prot. Bureau v. Navient Corp., No. 3:17-cv-
00101 (M.D. Pa. Mar. 24, 2017), ECF No. 29.
95   Farrington, supra note 33.

                                           75
             Thus, the Servicing Contracts govern Navient’s interactions and

communications with borrowers including with respect to providing information

about repayment plans and forgiveness options for the benefit of the borrower.

             Federal statutory or legislative requirements described above, which are

expressly incorporated into the Servicing Contracts, specifically provide borrowers

with access to benefits such as income-driven repayment plans and PSLF. 96 Navient

is required to provide such options for eligible borrowers under their Servicing

Contracts.
             The Department of Education’s statements indicate that these Servicing

Contracts were entered into for the benefit of the borrowers.        According to the

Department of Education’s press statement surrounding the release of the 2014

Servicing Contract, the modifications were implemented “to strengthen incentives for

them to provide excellent customer service and help borrowers stay up-to-date on

their payments. This action will help ensure that borrowers receive the highest

quality support as they repay their federal student loans and help [the Department

of Education] better monitor the performance of loan servicers to help them continue

to improve.” 97 At a minimum, the Department of Education’s statements make clear

that Navient was obligated under the Servicing Contract to provide truthful
information that would materially benefit borrowers.

             Borrowers, including Plaintiffs and all those similarly situated, are thus

intended third-party beneficiaries of the Servicing Contracts.




96See 34 C.F.R. §§ 682.201(e)(5)(i), 682.208, 682.215, 685.208-685.209, 685.219,
685.221.
97U.S. Dep’t of Educ., U.S. Department of Education Strengthens Federal Student
Loan Servicing, supra note 92 (emphasis added).

                                          76
             The publicly available portions of the Servicing Contracts do not contain

any provision disclaiming intent to benefit borrowers, including Plaintiffs and all

those similarly situated, as third-party beneficiaries.

Borrowers Rely On Navient For Accurate Information About Loan Repay-
                           ment And PSLF
             The federal student loan repayment processes are opaque and

enormously complex. Because the Department of Education has contracted out its

loan-servicing obligations, borrowers must turn to Navient to guide them through the

options for repaying their federal student loans.
             The Department of Education and Navient both make clear that

Navient has a material role in assisting borrowers—including public service

borrowers—that extends far beyond simply collecting payments and processing

paperwork.

             According to the Department of Education’s informational website

directed at federal student loan borrowers:      “A loan servicer is a company that

handles the billing and other services on your federal student loan. The loan servicer

will work with you on repayment plans and loan consolidation and will assist you

with other tasks related to your federal student loan. It is important to maintain

contact with your loan servicer. If your circumstances change at any time during

your repayment period, your loan servicer will be able to help.” 98

             The Department of Education’s informational website also states:

             a.     Student loan servicers “are responsible for collecting payments on
                    a loan, advising borrowers on resources and benefits to better
                    manage their federal student loan obligations, responding to
                    customer service inquiries, and performing other administrative

98U.S. Dep’t of Educ., Loan Servicers, https://studentaid.ed.gov/sa/repay-loans/under-
stand/servicers (last visited Jan. 16, 2019).


                                          77
                       tasks associated with maintaining a loan on behalf of the U.S.
                       Department of Education.” 99

             b.        “Contact your servicer to apply for income-driven replacement
                       plans, student loan forgiveness, and more.” 100

             c.        “How do I apply to have my loan forgiven, canceled, or
                       discharged? Contact your loan servicer if you think you
                       qualify.” 101

             d.         “If you believe that your application [for PSLF] was denied in
                       error, contact your loan servicer for more information.” 102
             On its website, the Department of Education also directs borrowers to

contact Navient if they have questions about income-driven repayment plans and

PSLF, indicating that Navient is the best resource to help borrowers navigate this

complex process. 103
             In a report issued on September 21, 2017, the Department of Education’s

Federal Student Aid office stated that if a borrower’s Employment Certification Form

is denied because the borrower is in the incorrect repayment plan, “the borrower will



99   U.S. Dep’t of Educ., Loan Servicing                 Contracts, https://studen-
taid.ed.gov/sa/about/data-center/business-info/contracts/loan-servicing (last visited
Jan. 16, 2019).
100 U.S. Dep’t of Educ., Income-Driven Plans, https://studentaid.ed.gov/sa/repay-
loans/understand/plans/income-driven (last visited Jan. 16, 2019).
101 U.S. Dep’t of Educ., Forgiveness, Cancellation, and Discharge, https://studen-
taid.ed.gov/sa/repay-loans/forgiveness-cancellation (last visited Jan. 16, 2019).
102   Id.
103U.S. Dep’t of Educ., Loan Servicers, supra note 98; U.S. Dep’t of Educ., Income-
Driven Plans, supra note 100; Consumer Fin. Prot. Bureau, Staying On Track While
Giving Back, supra note 68, at 28; see also GAO Highlights, supra note 66, at 23
(“Once borrowers enter repayment, Education primarily relies on its loan servicers to
communicate directly with them about repayment options.”).


                                           78
be counseled to switch to a PSLF-eligible repayment plan if he or she is otherwise

eligible for PSLF (i.e. eligible loans and qualifying employment).” 104
                The Direct Loan MPN Contract between the Department of Education

and borrowers also informs borrowers that their loan servicer is a reliable source of

information about their repayment options and PSLF, stating:

                a.    “We contract with servicers to process Direct Loan payments,
                      deferment and forbearance requests, and other transactions, and
                      to answer questions about Direct Loans.”

                b.    “To request a loan discharge based on [PSLF or teacher loan
                      forgiveness], you must complete an application. Your servicer
                      can tell you how to apply.”

Exhibit 8, at 8, 19 (emphasis added).

                Other materials from the Department of Education inform borrowers

that they can rely on their servicer to help them choose their best loan repayment

option. The Department of Education’s website tells borrowers: “Before you apply for

an income-driven repayment plan, contact your loan servicer if you have any

questions. Your loan servicer will help you decide whether one of these plans is right

for you.” 105

                The Department of Education’s website also tells borrowers that they

can expect their servicer to help them enroll in PSLF at no cost to them. A FAQ for

borrowers on the Department of Education’s website reads: “What should I do if I am

contacted by someone who wants to charge me fees to consolidate my federal student

loans or to apply for an income-based repayment plan? Contact your federal loan

servicer; these services and more can be completed by your servicer for free! If you


104   Sessa, supra note 48.
105   U.S. Dep’t of Educ., Income-Driven Plans, supra note 100.


                                           79
are contacted by a company asking you to pay ‘enrollment,’ ‘subscription,’ or

‘maintenance’ fees to enroll you in a federal repayment plan or forgiveness program,

you should walk away.” 106
                As the Department of the Treasury has acknowledged, “[t]he natural

consequence of [loan repayment] complexity is that it is difficult for borrowers, even

those who are sophisticated, to navigate the program and effectively manage their

repayment responsibilities.       Because the program is difficult to understand,

borrowers rely on servicers to answer questions about repayment, enroll borrowers

in an appropriate and sustainable repayment plan, and assist borrowers when they

struggle to make their payments.” 107
                Moreover, the CFPB, which is required to examine servicers for

compliance with federal law, looks to “[d]etermine whether the servicer has

procedures, and whether the servicer follows its procedures, for circumstances where

the borrower informs the servicer that a borrower is working in public service,

including      whether    phone   representatives    assess   the   borrower’s   current

circumstances and disclose the availability of any cancellation or loan forgiveness

options reasonably believed to be the most appropriate to the borrower (e.g., PSLF,

…)” and further to “[d]etermine whether the servicer processes requests for borrower
benefits, including benefits or protections … (e.g., PSLF…), in a timely and accurate

manner.” 108



106   U.S. Dep’t of Educ., Loan Servicers, supra note 98.
107   U.S. Dep’t of the Treasury, supra note 3, at 124.
108 Consumer Fin. Prot. Bureau, Education Loan Examination Procedures,
https://s3.amazonaws.com/files.consumerfinance.gov/f/documents/201706_cfpb_Edu-
cation-Loan-Servicing-Exam-Manual.pdf (last updated June 22, 2017).


                                            80
                Ultimately, because the Department of Education has contracted out its

obligations to guide borrowers through the loan repayment process, those obligations

are shared by Navient. The Department of Education has deputized Navient to help

borrowers navigate the complex process of qualifying for PSLF. 109

                Navient has accepted that deputation, in exchange for lucrative

servicing fees. In filings before this Court, Navient repeatedly asserted that it is the

Department of Education’s “agent.” 110

                Navient has also explicitly promised borrowers that it would fulfill the

Department of Education’s obligations to help borrowers navigate their student

loans. Navient and its leadership made and continues to make representations to

borrowers about its roles and responsibilities that reinforced Navient’s position as a

trusted source of information for borrowers.
                Navient acknowledged in its public investor presentations that

“[t]oday’s repayment options [for borrowers] are numerous and complex.” 111          In

Navient’s annual public report to investors, Navient stated that its goal is to



109Consumer Fin. Prot. Bureau, Staying On Track While Giving Back, supra note 68,
see also GAO Highlights, supra note 66, at 23 (“Once borrowers enter repayment,
Education primarily relies on its loan servicers to communicate directly with them
about repayment options.”).
110   Defs.’ Mot. to Dismiss 2, 17-18 (ECF No. 23).
111 Navient Solutions, LLC, 2018 1st Quarter Investor Deck 28 (May 4, 2018),
https://navient.com/assets/about/investors/webcasts/2018-Q1-Investor-Slides-Fi-
nal.pdf; see Remondi, Five Recommendations For Better Student Loans, supra note 2,
at 5 (“Today, there are more than 50 different repayment options. Borrowers who
complete college must navigate this maze of complexity as they begin repaying their
student loans.”); see also U.S. Dep’t of the Treasury, supra note 3, at 11 (“The program
is complex due to a variety of loan types, repayment plans, and product features that
make the program difficult for borrowers to navigate....”).


                                            81
“[l]everag[e] four decades of expertise” and “help customers understand the complex

array of federal loan repayment options.” 112
                   Navient has touted its ability to guide student loan borrowers through

that complex process:

                   •   “We use our deep expertise to help our customers succeed, and
                       we do so with our commitment to the highest standard in loan
                       servicing, business process solutions, and customer sup-
                       port.” 113

                   •   “To help our customers successfully pay their education loans
                       and build their credit, our Department of Education Loan Ser-
                       vicing provides financial literacy tools and in-depth customer
                       service.” 114

                   •   “We help students navigate the lifecycle of their loan with: Ex-
                       pert guidance while in school and beyond.” 115

                   •   Navient is available to help—with “expert guidance”—if bor-
                       rowers have questions or concerns about the types of repay-
                       ment plans or forgiveness options available. 116

                   •   “Navient is committed to helping our student loan customers
                       achieve successful loan repayment, and we are here to help
                       you. If you are having trouble managing your student loans,
                       contact us.” 117




112   Navient Corp., 2017 Annual Report, supra note 13, at 6.
113   Exhibit 13.
114   Exhibit 14.
115   Exhibit 3.
116   Exhibit 2.
117   Id.


                                                82
                   •   “Contact us to discuss your student loan obligations. We can
                       answer any questions you have about paying back your loans
                       and the types of repayment plans available to you.” 118

                   On information and belief, Navient removed these particular statements

from their prior locations on its website after this lawsuit was filed. But Navient’s

website continues to induce borrowers to reach out to it for help with questions about

how to pay back their loans:

                   •   “Student borrowers who reach out to their servicer when they
                       have questions tend to be more successful in repayment. Na-
                       vient is here to help.” 119

                   •   “We keep in touch with you throughout your repayment period
                       and are here to answer any questions along the way.… We’re
                       here to answer your questions, provide you with solutions, and
                       process your payments.” 120
                   Jack Remondi, as President and Chief Executive Officer of both Navient

Solutions and Navient Corp., personally stated that Navient is committed to assisting

borrowers, including in their most difficult times:

                   •   “At Navient, our priority is to help each of our 12 million cus-
                       tomers successfully manage their loans in a way that works
                       for their individual circumstances.” 121

                   •   “Struggling federal borrowers who engage with their servicers
                       will learn about the options to repay student loans in a way
                       that best fits their individual circumstances. Income-driven
                       repayment programs such as Pay As You Earn and Income-
                       Based Repayment establish a monthly payment based on a
                       percentage of discretionary income that can make short- or

118   Exhibit 1.
119Navient Solutions, LLC, 5 Habits Of Successful Student Loan Borrowers, supra
note 19 (Exhibit 4).
120   Navient Solutions, LLC, New To Navient, supra note 20 (Exhibit 5).
121   Remondi, It’s Time To Put Students First, supra note 15.


                                                83
                   long-term financial challenges much more manageable. The
                   Administration’s new Revised Pay As You Earn (REPAYE)
                   can make monthly payments even more affordable for many
                   borrowers.” 122

               •   “At Navient, we make it a priority to educate our federal bor-
                   rowers about income-driven options, with more than 170 mil-
                   lion communications annually about repayment options.
                   These programs are our primary tool in helping borrowers
                   avoid default. As a result, we are a leader in enrolling borrow-
                   ers in these programs.” 123

               •   “For some borrowers, student loan debt can be especially
                   daunting. The good news is that borrowers can turn to their
                   student loan servicers for help to navigate the complex repay-
                   ment options. The key is contact.” 124

               •   “All borrowers, and especially those facing financial strain,
                   should be encouraged to engage directly with their servicers
                   —not driven away from them by misleading and false rhetoric.
                   Together, we can ensure that even those who are anxious
                   about their loans know they have options. Help is a phone call
                   away.” 125

               •   “Default is avoidable, but borrower contact is key. If borrow-
                   ers are led to believe that calling their servicer is useless, who
                   benefits?” 126




122   Id.
123   Id.
124Jack Remondi, 4 Ideas For A Better Student Loan Program: A common sense recipe
for reform, MEDIUM (Feb. 12, 2017), https://medium.com/@JackRemondi/4-ideas-for-
a-better-student-loan-program-acommon-sense-recipe-for-reform-521e651d612.
125   Remondi, It’s Time To Put Students First, supra note 15.
126Jack Remondi, Four Recommendations To Improve Student Loan Success, MEDIUM
(Apr. 12, 2016), https://medium.com/@JackRemondi/fourrecommendations-to-im-
prove-student-loan-success-94488bf0bb7f.


                                             84
               •   Navient’s “priority is to help each of our 12 million customers
                   successfully manage their loans in a way that works for their
                   individual circumstances.” 127

Navient Is Incentivized To Prevent Borrowers From Enrolling In PSLF To
                     Retain More Revenue And Fees
               In reality, Navient is incentivized to prevent borrowers from enrolling

in PSLF to retain more fees and revenue for itself in at least three ways.

               First, as outlined above, the Health Care and Education Reconciliation

Act of 2010 provided FFEL borrowers incentives to consolidate their FFEL Loans into

Direct Loans, with the Department of Education offering a discount of 0.25% interest

on the resulting Direct Loan. When a borrower consolidates a FFEL Loan into a

Direct Loan, the owner of the FFEL Loan—in many cases, Navient Corp.—faces an

immediate loss of revenue from the prepayment of that FFEL Loan—a result Navient

badly wants to avoid.

               Second, as described above, Navient Corp. pools individual FFEL Loans

held in its portfolio into securitized trusts known as SLABS, which are then sold to

investors. The net interest income earned by SLABS backed by FFEL Loans are

Navient Corp.’s greatest source of revenue. 128 According to Navient’s 10-K, “we

generate revenue primarily through net interest income on the FFEL[] Loan portfolio

(after provision for loan losses). This segment is expected to generate significant

amounts of earnings and cash flow over the remaining life of the portfolio.… Navient’s

goal is to maximize the amount and optimize the timing of the cash flows generated

by its FFEL[] Loan portfolio. Navient also seeks to acquire FFEL[] Loan portfolios

from third parties to add net interest income and servicing revenue…. As a result of


127   Remondi, It’s Time To Put Students First, supra note 15.
128   See Navient Corp., 2017 Annual Report, supra note 13.


                                            85
the long-term funding strategy used for our FFEL[] Loan portfolio and the insurance

and guarantees provided on these loans, the portfolio generates consistent and

predictable cash flows.” 129 Therefore, when FFEL Loans prepay, Navient Corp. faces
another immediate loss of revenue.

                Third, Navient is paid servicing fees out of loan payments made by

Plaintiffs and similarly-situated borrowers. If Navient is the servicer of that loan

and the borrower pursues the PSLF program, the borrower’s loan would be

transferred to FedLoan Servicing and Navient would lose the right to service the loan.

By preventing consolidation of FFEL loans or preventing Direct Loan borrowers from

pursuing PSLF by completing their Employment Certification Forms, Navient

benefits from the extra fees it would not have otherwise collected had borrowers been

given correct information.
                As the GAO has explained, “Because servicers are not compensated for

their loss when a loan is transferred, in effect, they are paid less than if they were

able to keep all of their assigned loans. Education officials acknowledged that the

lack of compensation for transferred loans could be a disincentive for servicers to

counsel borrowers about loan consolidation and PSLF.” 130

                As a result of these severely misaligned incentives, when borrowers
inquire about the PSLF, Navient is incentivized to prevent borrowers from enrolling

in or certifying their intent to pursue the PSLF program.




129   See id.

  U.S. GAO, Federal Student Loans: Education Could Improve Direct Loan Program
130

Customer Service And Oversight: Highlights, Report No. GAO-16-523, at 23 (May 16,
2016).

                                          86
 Navient Trains And Incentivizes Its Employees To Steer Borrowers Away
                     From PSLF To Raise Its Profits
                Navient is also incentivized to steer borrowers away from PSLF to lower

its own costs and thus to raise its own profits. As outlined in the Servicing Contracts

and numerous other public statements, the Department of Education compensates

Navient for helping consumers navigate repayment plans and the process of

qualifying for PSLF.       The Servicing Contracts provide that the Department of

Education will compensate Navient on a per-loan basis with a fixed cap on total

compensation.       This system was designed to reward Navient for preventing

delinquency and defaults. 131 In practice, however, these incentives are insufficient
to keep Navient from providing false and misleading information to borrowers

struggling with their student loan payments.

                Navient is paid a set monthly amount for each loan it services based on

the status of the loan. Navient’s compensation decreases as a loan becomes more

seriously delinquent. Between 2009 and 2014, Navient was paid between $2.11 and

$0.50 per month for each loan that it serviced. Exhibit 10, at 13. Since the execution

of the 2014 Servicing Contract, the monthly amount has been between $2.85 and

$0.45. Exhibit 11, at 4.

                The Servicing Contracts’ fixed cap on the total revenue a servicer can

earn from the Department of Education creates an incentive for Navient to minimize

costs as a way to maximize its profits. 132

                The amount that Navient stands to lose if a borrower falls behind on

payments or enters Forbearance is relatively small, ranging from $0.74 to $2.40 per

month. By contrast, the cost of compensating employees for the time and skills

131   Fink & Zullo, supra note 46, at 3.
132   Id.


                                              87
necessary to provide a borrower with accurate information about PSLF is far

higher. 133 It may take months for the cost of engaging with a borrower to avoid a
delinquency to be recouped through monthly fees. 134 Navient can therefore maximize

its profits under its Servicing Contracts with the Department of Education by

minimizing the resources it devotes to customer service.

                   For example:

            Assume that the contractor’s average labor cost for a loan-servicing pro-
            fessional is $20.00/hour, and that it takes an average of 30 minutes for
            her to contact a borrower and arrange for a loan restructure or other
            appropriate repayment alternative. If an account is 31–60 days delin-
            quent, and a single 30-minute call is sufficient to bring and keep that
            account current, the intervention would cost the contractor $10. For this
            expense, the contractor gains an extra $0.28 per month in revenue. Un-
            der these simple assumptions, it would take more than 35 months for
            the servicer to recoup the cost of intervention. 135
                   Unsurprisingly, Navient’s training programs, monitoring programs, and

compensation plan for its customer service employees encourages these employees to

minimize the amount of time they spend discussing borrowers’ repayment options.

                   According to Navient, it has “developed extensive training programs and

call flow procedures to guide representative discussions with borrowers,” and it

“regularly assess[es] representative adherence with [its] policies and practices.” 136

These “training programs and call flow procedures” are within Navient’s sole control.


133   See id. at 9
134   Id. at 10.
135   Id.
136Fed. Student Aid, Navient Use Of Forbearance Site Visit Review 5 (May 18, 2017),
https://assets.documentcloud.org/documents/5205070/May-2017-FSA-Audit-Re-
port.pdf. This confidential report was first made public in November 2018. Elizabeth
Warren, Warren Releases New Evidence Of Navient Student Loan Malfeasance (Nov.

                                               88
                   Since at least June 2011, Navient has recorded phone calls between its

call representatives and borrowers to assess compliance with these policies and

procedures. Navient produced over two million call recordings to the Department of

Education as recently as March 2017. 137

                   Navient compensates its customer service representatives and pre-

default collections employees using employee incentive plans.           Those incentive

arrangements are based, in part, on the employee’s average call time. Therefore,

those employees have an economic incentive to avoid engaging in lengthy

conversations with a borrower about his/her financial situation and determining

which repayment plan is the best option for the borrower.
                   Because a borrower is required to submit an application along with

income documentation in order to enroll in an income-driven repayment plan, the

process of ensuring that a borrower is enrolled can result in multiple phone

conversations.

                   According to a survey by the CFPB, more than half of borrowers with

Navient as their servicer who attempted to enroll in an income-driven repayment

plan for the first time reported that they were unable to navigate the application

process independently. 138
                   Navient employees are also not incentivized to speak with borrowers

already enrolled in an income-driven repayment plan who are seeking to recertify

their income about the income-driven repayment renewal process because processing


20, 2018, https://www.warren.senate.gov/newsroom/press-releases/warren-releases-
new-evidence-of-navient-student-loan-malfeasance.
137   Id. at 10.

  Complaint for Permanent Injunction and Other Relief ¶ 44, Consumer Fin. Prot.
138

Bureau v. Navient Corp., No. 3:17-cv-00101 (M.D. Pa. Mar. 24, 2017), ECF No. 1.

                                              89
the renewal paperwork further increases the employee time that Navient must

devote to borrowers who enroll in income-driven repayment plans.
               Navient has even acknowledged that “technical barriers like a 10-page

government application, which only the borrower not the servicer can complete, add

to the burden for the very borrowers these [income-driven repayment] plans were

meant to help.” 139

               Unfortunately, Navient customer service employees often do not provide

assistance to borrowers seeking help filling out these forms. One Navient customer

service representative noted that other representatives sometimes simply hung up

on borrowers rather than answering their questions about income-driven repayment

forms. 140
               On the other hand, placing a borrower in the Graduated Repayment

Plan, Extended Repayment Plan, Deferment, or Forbearance, none of which qualifies

for PSLF, can be done over the phone quickly without a lengthy conversation and

without the submission of any documentation.

               Navient customer service representatives also mislead borrowers by

telling them they are not eligible for certain income-driven repayment plans that

could actually result in their payment being as low as $0 per month. According to the
CFPB, over 50% of Navient borrowers who need payment relief and meet the

eligibility criteria for income-driven repayment plans would qualify for a $0 monthly

payment. 141




139   Remondi, Five Recommendations For Better Student Loans, supra note 2, at 5.
140   Hensley-Clancy, supra note 28.
141   Complaint for Permanent Injunction and Other Relief, supra note 138 ¶ 51.

                                          90
                Also according to the CFPB, between January 1, 2010 and March 31,

2015, nearly 25% of borrowers who ultimately enrolled in an income-driven

repayment plan with a $0 payment were enrolled in voluntary Forbearance within

the twelve-month period immediately preceding their enrollment in an income-driven

repayment plan.       During that same time period, nearly 16% of borrowers who

ultimately enrolled in the specific income-driven repayment plan PAYE with a $0

payment were enrolled in voluntary Forbearance within the twelve-month period

immediately preceding their enrollment in PAYE. The majority of these borrowers

were enrolled in voluntary Forbearance for a period that exceeded three months

immediately preceding their enrollment in the income-driven repayment plan. 142
                Because these borrowers were placed in Forbearance, they suffered

negative consequences including: (i) delayed access to lower monthly payments;

(ii) failure to make qualifying payments for PSLF; and (iii) the addition of interest to

the principal balance of the loan that could have been avoided if the borrower had

been enrolled in an income-driven repayment plan.

       Through Many Different Means, Navient Prevents Borrowers From
                             Enrolling In PSLF
                Despite its obligations as a servicer and its willingness to hold itself out

to borrowers as an expert on student loan repayment, Navient gives borrowers

inaccurate or misleading information about their repayment options, including

income-driven repayment plans and PSLF. Borrowers rely on these statements

because they are told, by the Department of Education as well as Navient, to trust

Navient to provide them with the best repayment options for their circumstances.




142   See id. ¶ 52.

                                             91
Navient Falsely Informs Borrowers They Are “On Track” For PSLF When They Do
                            Not Have Direct Loans
             Navient frequently brushes aside borrowers’ questions about PSLF by

telling borrowers incorrectly that they are “on track” for PSLF. Navient employees

make these statements without reviewing any of the loan information that would

allow them to make that statement accurately or informing borrowers that they must

send in an application in order to determine conclusively their eligibility for PSLF.

             In fact, the only way a borrower can actually determine whether he or

she is “on track” for PSLF is to submit a completed Employment Certification Form

to FedLoan Servicing.
             In reliance on Navient’s misrepresentations, borrowers believe that they

are making qualifying payments for PSLF when in fact they may have the wrong type

of loans to qualify for PSLF.

             Specifically, Navient misrepresents to borrowers that they are “on

track” for PSLF when these borrowers actually have FFEL loans that must be

consolidated into a Direct Consolidation Loan to be eligible for PSLF.

             Ms. Hyland was informed multiple times by Navient representatives

that she was making progress toward PSLF and simply needed to continue making

payments in order to qualify. These representations were false and misleading, as

Ms. Hyland was making payments on FFEL Loans. In fact, none of Ms. Hyland’s

payments on these FFEL Loans counted toward PSLF because the loans had not been

consolidated into Direct Loans.

             Ms. Saint-Paul asked Navient in 2014 for assistance with PSLF.

Navient improperly told Ms. Saint-Paul that in ten years, her loans would be forgiven

under PSLF. This representation was false, as Ms. Saint-Paul actually had FFEL

Loans that had to be consolidated into Direct Loans before she could begin making

qualifying payments for PSLF.

                                          92
                Ms. Taylor asked Navient in 2012 what she needed to do in order to

qualify for PSLF. Navient falsely represented to Ms. Taylor that she simply needed

to continue making payments while working for a qualifying employer in order for

her loans to be forgiven after ten years of repayment. This representation was false,

as Ms. Taylor actually had FFEL loans that had to be consolidated into Direct Loans

before she could begin making qualifying payments for PSLF.

                Similarly, when Mr. Church asked Navient in 2012 how to qualify for

PSLF, he was falsely informed that he only needed to make 120 payments while

working for a qualifying employer. From 2012 until 2017, Navient misrepresented

to Mr. Church that he was on track for PSLF and that his qualifying payments were

increasing. These statements were false, as the majority of Mr. Church’s loans were

FFEL Loans and needed to be consolidated into a Direct Loan before he could begin

making qualifying payments. When Mr. Church consolidated his FFEL Loans into a

Direct Loan in 2017, he lost years of qualifying payments toward PSLF.

          Navient Obstructs Borrowers From Submitting Necessary Paperwork

                All borrowers seeking PSLF must submit Employment Certification

Forms for each qualifying public service position they hold during the repayment

period. On its website, the Department of Education urges borrowers to submit these

forms as soon as possible after beginning repayment in order to confirm that their

loans and payment plan qualify for PSLF. 143

                Navient falsely tells borrowers they should not submit PSLF forms until

they have made 120 payments such that borrowers are unaware that their payments

were not qualifying payments under PSLF.




143   U.S. Dep’t of Educ., Public Service Loan Forgiveness, supra note 73.

                                            93
               For example, when Ms. Garcia informed Navient that she had completed

her Employment Certification Form for PSLF, Navient instructed her not to submit

this form until she had made the 120 qualifying payments for PSLF.

               As another example, when Ms. Taylor asked Navient if she should

submit any paperwork in order to qualify for PSLF, Navient advised her that she did

not need to submit any paperwork but should simply continue making payments and

call back when she had made the required number of payments.

               Navient has told borrowers that they should not submit any PSLF

paperwork until 2017 because the program would not be effective until ten years after

it was signed into law.
               For example, Navient informed Ms. Hyland that she would be able to

apply for PSLF in 2017 after the program had been effective for ten years, and that

she did not need to submit any Employment Certification Forms before then (even

though she had actually submitted them already to Navient). She subsequently

marked her yearly calendar, reminding herself to call back in 2017.

               In another example, after Ms. Guth specifically asked Navient about

what actions she needed to take in order to qualify for PSLF, Navient advised her

that she did not need to submit any paperwork at that time; rather, she should just
make 120 payments under an income-driven repayment plan and then request

forgiveness.

               Navient’s representation was false. As described above, borrowers may

submit their PSLF forms at any time. While 2017 was the earliest possible year in

which a borrower could have completed all 120 payments to qualify for PSLF,

borrowers should have been encouraged not to wait until 2017 before submitting

PSLF paperwork.



                                          94
             Although FedLoan Servicing is the designated servicer for PSLF and is

responsible for processing PSLF paperwork, Navient does not inform borrowers they

can seek PSLF by contacting FedLoan Servicing.

             In reliance on Navient’s misrepresentations, Plaintiffs and others

similarly situated did not submit PSLF Employment Certification Forms and/or

PSLF Applications for Forgiveness to FedLoan Servicing and continued making

monthly payments that may not have qualified for PSLF.

             For example, Navient informed Ms. Hyland that in order to apply for

PSLF, she should contact Navient directly in 2017.
             Navient also ignores Employment Certification Forms and PSLF

Applications for Forgiveness that it receives from borrowers and fails to notify

borrowers that they were sent to Navient, as opposed to FedLoan Servicing, in error.

             For example, when Ms. Hyland submitted Employment Certification

Forms to Navient in January 2015, Navient falsely told Ms. Hyland her Employment

Certification Forms would be “kept on file” until then. In 2017, Navient informed

Ms. Hyland that it had no record of these forms being sent.

             Due to Navient’s conduct, borrowers, including Plaintiffs and others

similarly situated, have lost payments that could have gone toward qualifying for the
PSLF.

             Plaintiffs, and others similarly situated, have been damaged by

Navient’s actions because they must now make all of the payments, which include

interest, principal, and fees, that otherwise would have been forgiven had Navient

provided correct information.




                                         95
  Navient Deliberately Prevents Borrowers From Entering Income-Driven Repay-
   ment Plans, Preventing Them From Making Qualifying Payments For PSLF
             Even when borrowers have Direct Loans, Navient still falsely states that

they are “on track” for PSLF when in fact borrowers are in a repayment plan or loan

status that does not qualify for PSLF, including (i) the Extended Repayment Plan;

(ii) the Graduated Repayment Plan; (iii) Deferment; and/or (iv) Forbearance.

             When borrowers contact Navient about their repayment options,

Navient often steers them toward remaining in the Standard Repayment Plan, which

deprives eligible borrowers of the benefits of PSLF.        Although the Standard

Repayment Plan is technically a qualifying repayment plan for PSLF, a borrower on

the Standard Repayment Plan will have no remaining balance left to forgive after

120 qualifying monthly payments as the term of the Standard Repayment Plan is ten

years. Therefore, the Standard Repayment Plan provides no benefit to borrowers

eligible for PSLF.
             When Navient does provide borrowers with other repayment options

with lower monthly payments, it often steers them toward programs that do not

qualify for PSLF including: (i) the Extended Repayment Plan; (ii) the Graduated

Repayment Plan; (iii) Deferment; and/or (iv) Forbearance.

             In a 2017 report on PSLF, the CFPB noted that “[b]orrowers complain

that their servicer did not enroll them in a qualifying repayment plan, despite

expressly telling their servicer that they are pursuing PSLF. Instead, their servicer

enrolled them into a non-qualifying plan, like a graduated or extended repayment

plan with payments that are too low to be considered qualifying payments.” 144

             For example, Ms. Garcia told Navient that she was working toward

PSLF but that she could not afford her payments. Navient enrolled her in the

144Consumer Fin. Prot. Bureau, Staying On Track While Giving Back, supra note 40,
at 33.

                                         96
Graduated Repayment Plan, which does not qualify for PSLF. Had Ms. Garcia been

aware that the Graduated Repayment Plan did not qualify her for PSLF, she would

have chosen a repayment plan that qualified for PSLF.
            If borrowers cannot afford the Extended or Graduated Repayment

Plans, Navient frequently puts borrowers in Forbearance instead of assisting them

in changing their repayment plans.

            Dr. Gaede asked Navient about repayment options based on his income

over a period of years. In repeated communications, Navient informed Dr. Gaede that

there was no option for him to repay his loans based on his income, and instead

steered him into repeated Forbearances. When Dr. Gaede finally obtained truthful

information from a Navient representative and applied for income-driven repayment,

he was able to lower his payments enough to begin paying back his loans. By the

time he began repaying his loans, he had accrued over $100,000 in interest.
            As another example, Ms. Means asked Navient about her repayment

options over a period of years before she was finally able to sign up for an income-

driven repayment plan. Then, after the birth of her child, Ms. Means informed

Navient she could not make her payments. Instead of informing Ms. Means that she

could submit a new income-driven repayment application based on her increased
family size, Navient steered Ms. Means into a forbearance.

            Dr.   Nocerino   also    requested   information   about   income-driven

repayment and was informed that her best option was Forbearance. Remaining in

Forbearance has resulted in additional interest accruing and prevented Dr. Nocerino

from making qualifying payments toward PSLF.




                                         97
                   The GAO estimated that a borrower owing $30,000 in federal loans who

spent three years in Forbearance would pay $6,742 more than a borrower who was in

enrolled in the Standard Repayment Plan and was never in Forbearance. 145

                   The GAO also found that servicers that encourage Forbearance over

income-driven repayment plans place borrowers “at risk of incurring additional costs

without any long-term benefits.” 146

                   Borrowers already enrolled in an income-driven repayment plan must

recertify their income and family size on a yearly basis. However, Navient prevents

borrowers from recertifying their income or delays such certification such that

borrowers incur additional payments or are put into a status that does not qualify for

PSLF.
                   According to the CFPB report, “[b]orrowers complain that when their

recertification application [for an income-driven repayment plan] is not timely

processed by their servicers, rather than extending their current income-driven

payments, servicers require that borrowers make their full, standard monthly

payment amount, or direct them to enter [F]orbearance. Borrowers complain that

when their standard monthly payment is unaffordable, [F]orbearance is their only

realistic option. Borrowers further complain that their loans may spend months in
[F]orbearance while their recertification application is under review, preventing

them from progressing toward loan forgiveness available through [income-driven

repayment] forgiveness options or PSLF.” 147



145   U.S. GAO, Federal Student Loans, supra note 41, at 19.
146   Id. at 20.
147Consumer Fin. Prot. Bureau, Staying On Track While Giving Back, supra note 40,
at 13.

                                             98
                   According to a September 2015 report by the CFPB, out of a 2015 sample

of Direct Loan borrowers, “57 percent of borrowers did not have a timely

recertification of income processed. In addition, nearly one in three borrowers in the

sample did not recertify within the six months following their deadline.” 148

                   Furthermore, the CFPB found that borrowers who do not recertify

receive billing statements based on the standard ten-year repayment schedule, with

monthly payments that are often hundreds of dollars higher than the amount they

paid under income-driven repayment. 149
                   Borrowers whose recertification is not timely also have their unpaid

interest capitalized, which can substantially increase the total cost of their loans. 150

                   In a June 2017 report entitled “Staying on track while giving back,” the

CFPB provided an analysis of a sample of 8,494 federal student loan servicing

complaints.        Over 4,638, or 54%, of those complaints were against Navient, the

highest of any of the Department of Education’s servicers. 151

                   The CFPB found that, of that sample, 13% of the student loan servicing

complaints were related to income-driven repayment plan enrollment. 152



148   Consumer Fin. Prot. Bureau, Student Loan Servicing, supra note 51, at 32.
149   Id. at 33.
150Id. at 34.
151Consumer Fin. Prot. Bureau, Staying On Track While Giving Back, supra note 40,
at 12.
152The CFPB also issued a report in October 2017 that analyzed all complaints sub-
mitted to the agency by consumers between September 1, 2016 and August 31, 2017,
including 12,900 federal student loan servicing complaints. 6,274 of the complaints,
or 81%, were complaints about Navient. Of those complaints, 65% related to “dealing
with your lender or servicer,” 34% related to “struggling to repay your loan,” and 1%
related to “problem with credit report or credit score. Consumer Fin. Prot. Bureau,
Annual Report of the CFPB Student Loan Ombudsman: Strategies for Consumer-

                                               99
                In recognition of these problems, the Department of the Treasury has

recommended that the Department of Education “establish and publish minimum

effective servicing standards to provide servicers clear guidelines for servicing and

help set expectations about how the servicing of federal loans is regulated.” 153 These

standards should specify “how servicers should handle decisions with significant

financial implications (e.g., payment application across loans, prioritizing repayment

plans, and use of Deferment and Forbearance options), minimum contact

requirements, standard monthly statements, and timeframes for completing certain

activities (e.g., processing forms or correcting specific account issues).” 154
                Thus far, the Department of Education has not implemented such

standards, and Navient continues to falsely inform borrowers they are ineligible for

income-driven repayment plans and/or to steer them into plans that are ineligible for

PSLF.

                        Additional Misrepresentations By Navient

                Navient also misdirects borrowers in PSLF-eligible positions by

informing them Navient does not offer PSLF, without specifying that another

servicer, FedLoan Servicing, administers PSLF, or falsely informs borrowers that

there are no loan forgiveness programs available to them.

                For example, Navient told Dr. Gaede repeatedly that there was no loan

forgiveness program available to him as a college professor.

                As another example, Ms. Spitler-Lawson was falsely informed by

Navient that she could only qualify for PSLF if she had a single, full-time job, and

Driven Reform 9 (Oct. 2017), https://files.consumerfinance.gov/f/documents/cfpb_an-
nual-report_student-loan-ombudsman_2017.pdf.
153   U.S. Dep’t of the Treasury, supra note 3, at 11.
154   Id. at 125.

                                            100
therefore her positions as an adjunct professor at two colleges would not qualify her

for PSLF.
             But a borrower with multiple part-time positions can still qualify for

PSLF so long as all of those positions are with qualifying employers and the

borrower’s weekly hours for those qualifying employers add up to more than 30 for at

least eight months of the year.

             Navient has also informed borrowers seeking PSLF they may not miss

any payments, leading many borrowers to believe that they could not qualify for

PSLF at all. This is also false, as the 120 qualifying payments for PSLF need not be

made consecutively. A late payment that is subsequently made, a Forbearance, or

any other gap in payment is not disqualifying.
             For example, Ms. Means, a first-grade teacher who often pays for food

and field trips for her students out of her own pocket, asked Navient about the

qualifications for PSLF in 2012. Navient falsely told Ms. Means that in order to

qualify for PSLF, Ms. Means would be required to make 120 consecutive, on-time

payments, with no late payments, Forbearances, or other gaps in payment. Due to

this false statement by Navient, Ms. Means did not pursue PSLF further, believing

that she would be unable to make 120 payments without a single interruption.
Instead, Ms. Means continued making payments under repayment plans that did not

qualify for PSLF, including the Graduated Repayment Plan, losing years of payments

that could have counted toward complete forgiveness of her student loans.

             In another example, Navient falsely informed Ms. Kaplan that she

would need to make 120 consecutive, on-time loan payments in order to qualify for

PSLF. As a result, when Ms. Kaplan entered her master’s degree program full-time

and her loans were placed in Deferment, she believed this Deferment would prevent

her previous $0 payments from qualifying for PSLF and that she would have to

                                        101
restart her 120 qualifying payments.        Because of this misrepresentation and

Navient’s incorrect statement that an income-driven repayment plan would cost more

than the Standard Repayment Plan, Ms. Kaplan has unnecessarily made payments

under the Standard Repayment Plan for the last two years.
             As an additional example, Navient falsely advised Ms. Guth that

qualifying payments for PSLF must be consecutive and that if she intended to enroll

in school, she should not pursue PSLF. As a result, Ms. Guth entered into multiple

Forbearances and now takes two community college courses per semester to ensure

her loans remain in Deferment.
             As a result of these false statements by Navient, public servants

concerned about experiencing financial hardship in the future are discouraged from

pursuing PSLF at all.

             This is particularly damaging because public servants who are

concerned about future financial hardship are the very people that PSLF was

intended to help.

                         CLASS ACTION ALLEGATIONS

             Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure

23(a), 23(b)(2), and 23(b)(3) on behalf of the following proposed Classes:

             a.     Nationwide Class: All individuals who have or had (i) FFEL or
                    Direct student loans serviced by Navient; (ii) been employed full-
                    time by a qualifying public service employer for purposes of PSLF;
                    and (iii) contacted Navient regarding their eligibility for PSLF.

             b.     Nationwide Injunctive Class: All individuals who have (i) FFEL
                    or Direct student loans serviced by Navient; (ii) been employed
                    full-time by a qualifying public service employer for purposes of
                    PSLF; (iii) contacted Navient regarding their eligibility for PSLF;
                    and (iv) intend to contact Navient in the future regarding their
                    eligibility for PSLF.


                                         102
             c.     Maryland Sub-Class: All individuals who have (i) resided in or
                    taken out FFEL or Direct Loans in Maryland; (ii) had FFEL or
                    Direct student loans serviced by Navient; (iii) been employed full-
                    time by a qualifying public service employer for purposes of PSLF;
                    and (iv) contacted Navient regarding their eligibility for PSLF.

             d.     Florida Sub-Class: All individuals who have (i) resided in or taken
                    out FFEL or Direct Loans in Florida; (ii) had FFEL or Direct
                    student loans serviced by Navient; (iii) been employed full-time
                    by a qualifying public service employer for purposes of PSLF; and
                    (iv) contacted Navient regarding their eligibility for PSLF.

             e.     New York Sub-Class: All individuals who have (i) resided in or
                    taken out FFEL or Direct Loans in New York; (ii) had FFEL or
                    Direct student loans serviced by Navient; (iii) been employed full-
                    time by a qualifying public service employer for purposes of PSLF;
                    and (iv) contacted Navient regarding their eligibility for PSLF.

             f.     California Sub-Class: All individuals who have (i) resided in or
                    taken out FFEL or Direct Loans in California; (ii) had FFEL or
                    Direct student loans serviced by Navient; (iii) been employed full-
                    time by a qualifying public service employer for purposes of PSLF;
                    and (iv) contacted Navient regarding their eligibility for PSLF.
             The Classes exclude Defendants and any entity in which Defendants

have a controlling interest, and their officers, directors, legal representatives,

successors, and assigns.

             The Classes are composed of hundreds to thousands of individuals and
thus are so numerous that joinder of all members is impracticable.

             The Classes can be readily ascertained through public documents and

records maintained by Defendants.

             A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy.

             Plaintiffs’ claims are typical of the claims of members of the Classes. As

alleged herein, Plaintiffs and members of the Classes sustained damages arising out

of Defendants’ common course of unlawful conduct.


                                          103
             There are questions of law and fact common to the Classes, the answers

to which will advance the resolution of the claims of all class members, including but

not limited to:

             a.    Whether Navient and/or its agents and employees made the
                   misrepresentations described above;

             b.    Whether the misrepresentations described above were false or
                   misleading;

             c.    Whether Navient acted as an agent for the Department of
                   Education;

             d.    Whether Navient and the Department of Education entered into
                   the Servicing Contracts with the intent of benefiting the members
                   of the Classes as third-party beneficiaries;

             e.    Whether Navient’s misrepresentations described               above
                   constituted breaches of the Servicing Contracts;

             f.    Whether Navient had a duty of care due to its special position of
                   confidence and trust with the members of the Classes;

             g.    Whether Navient possessed special expertise regarding federal
                   student loan repayment options and/or appears to possess such
                   expertise as a result of representations made by Navient and the
                   Department of Education;

             h.    Whether Navient received an unjust benefit to the detriment of
                   the members of the Classes through the misrepresentations
                   described above; and

             i.    Whether, by virtue of its position as a loan servicer, Navient owed
                   a fiduciary duty to the members of the Classes.
             These and other questions of law and/or fact are common to the Classes

and predominate over any questions affecting only individual class members.

             Plaintiffs will fairly and adequately represent and protect the interests

of members of the Classes. Plaintiffs have no claims antagonistic to those of members

of the Classes.   Plaintiffs have retained counsel competent and experienced in


                                         104
complex nationwide class actions, including all aspects of litigation.       Plaintiffs’

counsel will fairly, adequately, and vigorously protect the interests of members of the

Classes.
             Class action status is warranted under Rule 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the

Nationwide Injunctive Class, the Nationwide Injunctive Class has suffered or is in

imminent threat of suffering irreparable injury, the remedies available at law are

inadequate to compensate the Nationwide Injunctive Class for that injury, in light of

the balance of hardships a remedy in equity is warranted, and the public interest is

not disserved by a permanent injunction, thereby making appropriate final injunctive

relief and corresponding declaratory relief with respect to the Classes as a whole.
             Class action status is also warranted under Rule 23(b)(3) because

questions of law or fact common to the members of the Classes predominate over any

questions affecting only individual members, and a class action is superior to other

available methods for the fair and efficient adjudication of this controversy.

                               CAUSES OF ACTION

 Count I – Breach Of Contract For Violations Of The Servicing Contracts

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)
             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class and Nationwide Injunctive Class or, in the alternative, on behalf

of the Maryland, Florida, New York, and California Sub-Classes.

             Navient entered into Servicing Contracts with the Department of

Education.

                                          105
             The Servicing Contracts, in addition to statements by the Department

of Education and Navient as outlined above in paragraphs 283 and 297 through 317,

make clear that Plaintiffs and those similarly situated were intended to be third-

party beneficiaries of the Servicing Contracts and all subsequent modifications and

change orders.

             As detailed above at paragraphs 283 through 299, the Servicing

Contracts obligate Navient to comply with all federal and state laws and regulations

including those requiring that borrowers have access to PSLF and income-driven

repayment.
             The Servicing Contracts contain the following additional terms

specifically obligating Navient to provide truthful information to borrowers about

PSLF:

             •   “In some cases Direct Loans will need to be serviced differently
                 than FFEL loans, a few examples of these differences are
                 listed below (not an all inclusive list): … Public service loan
                 forgiveness is only offered in the [Direct Loans]….” Exhibit
                 10, Attachment A-3, at 4.

             •   “The servicer shall support servicing of all Direct Loans, in-
                 cluding Direct Consolidation Loans,” which servicing includes
                 offering PSLF to interested borrowers. Id.

             The full text of the Servicing Contracts is not available without

discovery, but the above-referenced portions of the Contracts, together with the

Department of Education’s statements, indicate that there may be further provisions

in the Contracts requiring Navient to provide truthful information to borrowers about

PSLF.

             Navient materially breached the above-referenced obligations of the

Servicing Contracts by giving borrowers incorrect and misleading information about

PSLF and income-driven repayment plans, including: (i) falsely informing borrowers

                                          106
that Navient “doesn’t do” PSLF; (ii) advising borrowers to delay filing their PSLF

applications and Employment Certification Forms so that they were making

additional payments that may not have qualified for PSLF; (iii) steering borrowers

into the Graduated Repayment Plan, the Extended Repayment Plan, Deferment, or

Forbearance (which do not count as qualifying repayment plans under PSLF) instead

of income-driven repayment plans that qualify for PSLF; and (iv) telling borrowers

who had non-qualifying student loans or who were enrolled in non-qualifying

repayment plans that they would qualify for PSLF.
             As a result of Navient’s breach of the terms of the Servicing Contracts,

Plaintiffs and members of the Nationwide Class have suffered substantial damages

including, but not limited to: (i) excess payments under repayment plans or for loans

that did not qualify for PSLF; (ii) unpaid interest added to the principal balance; and

(iii) the loss of the benefit of PSLF by individuals who would have otherwise qualified

for PSLF but for Navient’s misconduct.

             As a result of Navient’s breaches of the terms of the Servicing Contracts,

Plaintiffs and members of the Nationwide Injunctive Class have suffered and are at

imminent risk of suffering irreparable harm, including but not limited to being misled

by Navient about their eligibility for PSLF.
             In the alternative, even if not a breach of the express terms of the

Servicing Contracts, Navient’s conduct breached the covenant of good faith and fair

dealing implied in the Servicing Contracts.

             Count II – Breach Of Implied Warranty Of Authority

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

                                          107
             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class and Nationwide Injunctive Class or, in the alternative, on behalf

of the Maryland, Florida, New York, and California Sub-Classes.

             This claim is pleaded in the alternative to Count I if Navient establishes

it did not owe Plaintiffs and others similarly situated duties under the Servicing

Contracts as third-party beneficiaries.

             Federal law, including the College Cost of Reduction and Access Act,

confers certain benefits on borrowers including, but not limited to, access to income-

driven repayment plans and PSLF.
             As detailed more fully above in paragraphs 312 through 317, Navient

repeatedly represented to borrowers that they should consult Navient for its advice

and guidance, holding itself out as an advisor that borrowers could trust when

evaluating their options for income-driven repayment plans and eligibility for the

PSLF.   For example, Navient has indicated that its goal is to “[l]everag[e] four

decades of expertise” to “help customers understand the complex array of federal loan

repayment options so they can make informed choices about the plans that are

aligned with their financial circumstances and goals” by offering clients “financial

literacy tools and in-depth customer service,” “[e]xpert guidance while in school and
beyond,” and “[h]elp [that] is a phone call away.” Navient’s CEO has stated that the

company’s “name—Navient—symbolizes the expertise, experience, and dedication we

consistently deliver for our client and customers.”

             Navient, purporting to act as an advisor and agent on behalf of the

Department of Education, repeatedly gave borrowers who were relying on it

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.



                                          108
              Given these representations, and as detailed more fully above, Plaintiffs

and others similarly situated justifiably acted upon Navient’s inaccurate and

misleading statements by not consolidating FFEL Loans into Direct Loans,

remaining in non-qualifying repayment plans, and failing to submit Employment

Certification Forms.

              As a result of Navient’s conduct, Plaintiffs and members of the

Nationwide Class have suffered substantial damages including, but not limited to:

(i) excess payments under repayment plans or for loans that did not qualify for PSLF;

(ii) unpaid interest added to the principal balance; and (iii) the loss of the benefit of

PSLF by individuals who would have otherwise qualified for PSLF but for Navient’s

misconduct.
              As a result of Navient’s conduct, Plaintiffs and members of the

Nationwide Injunctive Class have suffered and are at imminent risk of suffering

irreparable harm including, but not limited to, being misled by Navient about their

eligibility for PSLF.

              Plaintiffs had no reason to believe that Navient was acting outside the

scope of its actual authority when it gave Plaintiffs inaccurate and misleading

information about their options for income-driven repayment plans and their
eligibility for the PSLF program, and at no time did Navient inform Plaintiffs that it

was doing so.

                Count III – Tortious Interference With Contract

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)
              Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.



                                          109
             Plaintiffs and members of the Nationwide Class and the Nationwide

Injunctive Class have each entered into a valid contract, namely an MPN Contract

with a lender (FFEL Loans) or the Department of Education (Direct Loans).

             As detailed above at paragraphs 222 and 229, the FFEL Loan MPN

Contract and Direct Loan MPN Contract mandate that the lender or the Department

of Education comply with both the Higher Education Act and the Department of

Education’s regulations.

             Under the Higher Education Act and the Department of Education’s

regulations applicable to FFEL Loans, borrowers are entitled to access to income-

sensitive repayment terms, income-based repayment plans, and an opportunity to

consolidate their FFEL Loans into Direct Loans to pursue PSLF.
             Under the Higher Education Act and the Department of Education’s

regulations applicable to Direct Loans, borrowers are entitled to access to income-

driven repayment plans and PSLF.

             Navient has knowledge of the aforementioned MPN Contracts and their

rights and obligations.

             Navient’s conduct induces the Department of Education and others to

breach the FFEL Loan MPN Contract and/or Direct Loan MPN Contract. The breach
of these contracts would not have occurred but for Navient’s conduct. Navient acts

intentionally when it induces the Department of Education and others to breach the

FFEL Loan MPN Contract and/or Direct Loan MPN Contract.

             Specifically,   Navient   gave    borrowers   incorrect   and   misleading

information, including: (i) informing borrowers who had non-qualifying student loans

or who were enrolled in non-qualifying repayment plans that they would qualify for

PSLF; (ii) preventing borrowers from consolidating their FFEL Loans into Direct

Loans for the purpose of qualifying for PSLF; (iii) falsely informing borrowers that

                                         110
Navient “doesn’t do” PSLF; (iv) advising borrowers to delay filing their PSLF

applications and Employment Certification Forms so that borrowers were making

additional payments that may not have qualified for PSLF; and (v) steering borrowers

into the Graduated Repayment Plan, the Extended Repayment Plan, Deferment, or

Forbearance (which do not count as qualifying repayment plans under PSLF) instead

of income-driven repayment plans that qualify for PSLF.
              Navient’s conduct tortiously interferes with the ability of Plaintiffs and

others similarly situated to enjoy the benefits of the FFEL Loan MPN Contract and/or

Direct Loan MPN Contract, specifically, to have access to and qualify for PSLF.
              Since Navient has admitted that it was an agent of the Department of

Education for the purposes of the MPN Contracts, Navient is liable under this Count

for acting outside the scope of its agency by failing to comply with its obligations

under the Higher Education Act and the Department of Education regulations, acting

in bad faith, and committing independent torts and predatory acts as listed in this

Amended Class Action Complaint for personal pecuniary gain.

              As a result of Navient’s tortious interference with the FFEL Loan MPN

Contract and/or Direct Loan MPN Contract, Plaintiffs and members of the

Nationwide Class have suffered substantial damages including, but not limited to:
(i) excess payments under repayment plans or for loans that did not qualify for PSLF;

(ii) unpaid interest added to the principal balance; and (iii) the loss of the benefit of

PSLF by individuals who would have otherwise qualified for PSLF but for Navient’s

misconduct.

              As a result of Navient’s tortious interference with the FFEL Loan MPN

Contract and/or Direct Loan MPN Contract, Plaintiffs and members of the

Nationwide Injunctive Class have suffered and are at imminent risk of suffering



                                          111
irreparable harm, including but not limited to being misled by Navient about their

eligibility for PSLF.

              Count IV – Tortious Interference With Expectancy

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             The College Cost Reduction and Access Act 155 creates a statutory

entitlement to PSLF for qualifying borrowers, guaranteeing that the balance of

interest and principal due on a loan borrower’s eligible Direct Loan not in default

“shall” be “cancel[led]” when such borrower has made 120 monthly payments on such

loan and is employed in a public service job at the time of such forgiveness and was

similarly employed during the period the borrower made each of the required

payments.
             Plaintiffs and others similarly situated have Direct Loans, or FFEL

Loans that they are willing to consolidate into Direct Loans, and have been employed

full-time by a qualifying public service employer and, as such, have a statutorily

created expectancy that the balance of the interest and principal due on their eligible

federal loans would be cancelled after 120 PSLF-qualifying payments.
             Navient knew of the statutorily created expectancy of Plaintiffs and

others similarly situated that the balance of the interest and principal due on their

eligible federal loans would be cancelled after 120 PSLF-qualifying payments.

             Navient    intentionally   interfered     with   that   statutorily   created

expectancy by, as detailed above, making misrepresentations to Plaintiffs and others


155 Pub. L. No. 110-84, § 401, 121 Stat. 784, 800 (2007) (codified at 20 U.S.C.
§ 1087e(m)).

                                          112
similarly situated concerning their options for income-driven repayment plans and

their eligibility for PSLF.
             As detailed above, Navient knew or should have known that the

misrepresentations Navient made to Plaintiffs and others similarly situated were

false and misleading.

             Plaintiffs and others similarly situated are reasonably certain that,

absent Navient’s independently tortious interference with their statutorily created

expectancy, the balance of the interest and principal due on their eligible federal

loans would be cancelled after 120 PSLF-qualifying payments.
             Navient’s conduct tortiously interferes with the statutorily created

expectancy of Plaintiffs and others similarly situated that the balance of the interest

and principal due on their eligible federal loans would be cancelled after 120 PSLF-

qualifying payments.

             As a result of Navient’s tortious interference with the statutorily created

expectancy of Plaintiffs and others similarly situated that the balance of the interest

and principal due on their eligible federal loans would be cancelled after 120 PSLF-

qualifying payments, Plaintiffs and members of the Nationwide Class have suffered

substantial damages including, but not limited to: (i) excess payments under
repayment plans or for loans that did not qualify for PSLF; (ii) unpaid interest added

to the principal balance; and (iii) the loss of the benefit of PSLF by individuals who

would have otherwise qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s tortious interference with the statutorily created

expectancy of Plaintiffs and others similarly situated that the balance of the interest

and principal due on their eligible federal loans would be cancelled after 120 PSLF-

qualifying payments, Plaintiffs and members of the Nationwide Injunctive Class have



                                         113
suffered and are at imminent risk of suffering irreparable harm, including but not

limited to being misled by Navient about their eligibility for PSLF.

                            Count V – Unjust Enrichment

               (On behalf of Plaintiffs and the Nationwide Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             This claim is pleaded in the alternative to each of Count I if Navient

establishes Plaintiffs and others similarly situated are not intended third-party

beneficiaries of the Servicing Contracts and no further remedy at law is found to exist.
             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class or, in the alternative, on behalf of the Maryland, Florida, New

York, and California Sub-Classes.

             As detailed above, borrowers have conferred a benefit upon Navient,

including but not limited to Navient’s loan servicing fees while borrowers are:

(i) making excess payments under repayment plans or for loans that did not qualify

for PSLF; (ii) accruing unpaid interest added to the principal balance; and (iii) losing

the benefit of PSLF by individuals who would have otherwise qualified for PSLF but

for Navient’s misconduct.

             Navient has actual knowledge of such benefit, voluntarily accepted, and

retained the benefit.

             Such benefit was conferred upon Navient without sufficient justification

at the expense of Plaintiffs and the members of the Nationwide Class.

             Under the circumstances set forth above, it would be unequitable for

Navient to retain the benefit of the loan servicing fees that borrowers would otherwise

not have paid to Navient had Navient provided truthful and accurate information to

borrowers regarding their student loans.

                                          114
                      Count VI – Breach Of Fiduciary Duty

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class and Nationwide Injunctive Class or, in the alternative, on behalf

of the Maryland, Florida, New York, and California Sub-Classes.

             Navient has a fiduciary duty to borrowers to provide accurate

information regarding their options for loan repayment, including income-driven

repayment plans and the PSLF program.
             Navient holds itself out as an authority on student loan repayment

options and encourages borrowers to contact it if they have any questions about their

student loans.

             Navient’s website is and was filled with assurances that borrowers can

trust Navient’s expertise in student loans, such as: “Student borrowers who reach out

to their servicer when they have questions tend to be more successful in repayment.

Navient is here to help,” and “We help students navigate the lifecycle of their loan

with expert guidance while in school and beyond.”

             Navient assures borrowers it was “here to answer your questions,

provide you with solutions, and process your payments,” and previously urged

borrowers, “Contact us to discuss your student loan obligations. We can answer any

questions you have about paying back your loans and the types of repayment plans

available to you.”
             Navient has made it clear to borrowers that they can trust its

representatives to guide them through the PSLF and income-driven repayment

application processes, stating: “Some third-party companies may claim they can
                                          115
reduce or eliminate your student loan debt, but they charge fees for services that

Navient and other federal loan servicers offer for free.” Navient undertook the role

of advising and counseling Plaintiffs about their student loan repayment options,

including PSLF.
             Navient induced Plaintiffs to depend on Navient and encouraged them

to place special trust and confidence in Navient based on the representations made

by Navient and the Department of Education about Navient’s expertise regarding

student loan repayment and PSLF.
             Navient knew or should have known that Plaintiffs and others similarly

situated placed their trust and confidence in Navient and depended on Navient to

counsel and inform them about their student loan repayment options, including

PSLF.

             Navient has breached its fiduciary duty by repeatedly giving borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for the PSLF Program.

             That breach has led to damages to Plaintiffs and members of the

Nationwide Class including, but not limited to: (i) excess payments under repayment

plans or for loans that did not qualify for PSLF; (ii) unpaid interest added to the
principal balance; and (iii) the loss of the benefit of PSLF by individuals who would

have otherwise qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s breaches of its fiduciary duty, Plaintiffs and

members of the Nationwide Injunctive Class have suffered and are at imminent risk

of suffering irreparable harm, including but not limited to being misled by Navient

about their eligibility for PSLF.




                                        116
                              Count VII – Negligence

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

              Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

              Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class or, in the alternative, on behalf of the Maryland, Florida, New

York, and California Sub-Classes.

              Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with borrowers, who are told by Navient and

by the Department of Education, as outlined above, that they should reach out to

Navient if they require information about their eligibility for PSLF.
              Navient has breached that duty by compensating their employees for

minimizing the amount of time they spend discussing borrowers’ repayment options

and incentivizing them to steer borrowers into the Extended Repayment Plan, the

Graduated Repayment Plan, Deferment, or Forbearance, rather than income-driven

repayment plans that qualify under PSLF.

              That breach has actually and proximately caused damages to Plaintiffs

and members of the Nationwide Class including, but not limited to: (i) excess

payments under repayment plans or for loans that did not qualify for PSLF; (ii)

unpaid interest added to the principal balance; and (iii) the loss of the benefit of PSLF

by individuals who would have otherwise qualified for PSLF but for Navient’s

misconduct.
              As a result of Navient’s negligence, Plaintiffs and members of the

Nationwide Injunctive Class have suffered and are at imminent risk of suffering

irreparable harm, including but not limited to being misled by Navient about their

eligibility for PSLF.
                                          117
                   Count VIII – Negligent Misrepresentation

 (On behalf of Plaintiffs Means, Kaplan, and Guth and the Maryland Sub-
                                  Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Maryland Sub-Class.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with borrowers, who are told by Navient and

by the Department of Education, as outlined above, that they should reach out to

Navient if they require information about their student loan repayment options.
             As detailed above, Navient, knowing and intending that Plaintiffs would

act upon its advice, repeatedly gave Plaintiffs inaccurate and misleading information

about their options for income-driven repayment plans and their eligibility for PSLF.

             As detailed above, Navient knew or should have known that this

information was inaccurate and misleading.

             As detailed above, Plaintiffs and others similarly situated justifiably

acted in reliance upon Navient’s inaccurate and misleading statements by not

consolidating FFEL Loans into Direct Loans, remaining in non-qualifying repayment

plans, and failing to submit Employment Certification Forms.
             Navient’s conduct has led to damages to members of the Maryland Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.




                                          118
                        Count IX – Negligent Misrepresentation

 (On behalf of Plaintiffs Nocerino and Church and the Florida Sub-Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Florida Sub-Class.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with borrowers, who are told by Navient and

by the Department of Education, as outlined above, that they should reach out to

Navient if they require information about their student loan repayment options.
             As detailed above, Navient made misrepresentations of material fact

that were false, namely repeatedly giving Plaintiffs inaccurate and misleading

information about their options for income-driven repayment plans and their

eligibility for PSLF.

             Navient knew and intended that Plaintiffs would rely upon its advice

with respect to options for income-driven repayment plans and eligibility for PSLF.

             As detailed above, Navient was negligent because it knew or should

have known that the advice it gave with respect to options for income-driven

repayment plans and eligibility for PSLF was inaccurate or misleading.

             As detailed above, Plaintiffs and others similarly situated justifiably

acted in reliance upon Navient’s inaccurate and misleading statement by not

consolidating FFEL Loans into Direct Loans, remaining in non-qualifying repayment

plans, and failing to submit Employment Certification Forms.

             Navient’s misrepresentations have led to damages to members of the

Florida Sub-Class including, but not limited to: (i) excess payments under repayment

plans or for loans that did not qualify for PSLF; (ii) unpaid interest added to the


                                          119
principal balance; and (iii) the loss of the benefit of PSLF by individuals who would

have otherwise qualified for PSLF but for Navient’s misconduct.

                     Count X – Negligent Misrepresentation

  (On behalf of Plaintiffs Hyland, Garcia, Gaede, and Taylor and the New
                               York Sub-Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of the New York

Sub-Class.
             As detailed above, Navient possesses special expertise regarding federal

student loan repayment options and/or appears to possess such expertise as a result

of representations made by Navient and the Department of Education.

             As detailed above, Navient is in a special position of confidence and trust

with student loan borrowers, who are told by Navient and by the Department of

Education, as outlined above, that they can rely on Navient for information about

their student loan repayment options, giving rise to a duty of care with respect to

those borrowers.

             As detailed above, Navient, knowing and intending that Plaintiffs would

act upon its advice, repeatedly gave Plaintiffs inaccurate and misleading information

about their options for income-driven repayment plans and their eligibility for PSLF.
             As detailed above, Plaintiffs and others similarly situated justifiably

acted in reliance upon Navient’s inaccurate and misleading statement by not

consolidating FFEL Loans into Direct Loans, remaining in non-qualifying repayment

plans, and failing to submit Employment Certification Forms.

             Navient’s conduct has led to damages to members of the New York Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

                                          120
loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

                    Count XI – Negligent Misrepresentation

 (On behalf of Plaintiffs Saint-Paul and Spitler-Lawson and the California
                                 Sub-Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.
             Plaintiffs bring this Count against Navient on behalf of the California

Sub-Class.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with student loan borrowers, who are told by

Navient and by the Department of Education, as outlined above, that they should

reach out to Navient if they require information about their student loan repayment

options.

             As detailed above, Navient, knowing and intending that Plaintiffs would

act upon its advice, repeatedly gave Plaintiffs inaccurate and misleading information

about their options for income-driven repayment plans and their eligibility for the

PSLF program.
             As detailed above, Navient had no reasonable ground for believing this

information to be true.

             As detailed above, Plaintiffs and others similarly situated justifiably

acted in reliance upon Navient’s inaccurate and misleading statement by not

consolidating FFEL Loans into Direct Loans, remaining in non-qualifying repayment

plans, and failing to submit Employment Certification Forms.



                                          121
             Navient’s conduct has led to damages to members of the California Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

     Count XII – Violations Of The Maryland Consumer Protection Act,
                  Md. Code Ann., Com. Law § 13-301 et seq.

 (On behalf of Plaintiffs Means, Kaplan, and Guth and the Maryland Sub-
                                  Class)
             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Maryland Sub-Class.

             Md. Code Ann., Com. Law § 13-303: prohibits “unfair or deceptive trade

practice.” Under Md. Code Ann., Com. Law § 13-301, “unfair or deceptive trade

practice” includes: (i) “failure to state a material fact if the failure deceives or tends

to deceive,” and (ii) “false, falsely disparaging, or misleading oral or written

statement, visual description, or other representation of any kind which has the

capacity, tendency, or effect of deceiving or misleading consumers.”

             As detailed above, Navient engaged in “unfair or deceptive trade

practice” in Maryland and elsewhere by repeatedly giving Maryland borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.
             Navient’s conduct has led to damages to members of the Maryland Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;


                                           122
and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.
               As a result of Navient’s violations of Md. Code Ann., Com. Law § 13-301

et seq., Plaintiffs Means, Kaplan, Guth, and members of the Maryland Sub-Class

have suffered and are at imminent risk of suffering irreparable harm, including but

not limited to being misled by Navient about their eligibility for PSLF.

 Count XIII – Violations Of The Florida Deceptive And Unfair Trade Prac-
                    tices Act, Fla. Stat. § 501.201 et seq.

 (On behalf of Plaintiffs Nocerino and Church and the Florida Sub-Class)

               Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

               Plaintiffs bring this Count against Navient on behalf of members of the

Florida Sub-Class.

               Fl. Code Ann. § 501.204 prohibits “unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”

               As detailed above, Navient engaged in “unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices” in the

State of Florida and elsewhere by repeatedly giving Florida borrowers inaccurate and

misleading information about their options for income-driven repayment plans and

their eligibility for PSLF.
               Navient’s unfair and deceptive practices occurred in the conduct of

“trade or commerce” far beyond simply collecting payments. Navient’s Servicing

Contracts and its own statements indicate that Navient was responsible for providing

“services” for the benefit of borrowers and managing “all types of” student loan

obligations.

                                          123
             More specifically, Navient was responsible for providing borrowers

accurate information about the repayment and forgiveness options available under

federal law, advising and communicating the best options given each borrower’s

specific financial circumstances, helping borrowers stay up-to-date on payments, and

providing the highest quality support to borrowers. These services, often involving

frequent communication between Navient and each borrower to assist and advise

each borrower, extended far beyond mere collection of loans. Instead of properly

providing these services, Navient engaged in “unfair or deceptive acts or practices”

by repeatedly misrepresenting information to borrowers.
             Navient’s conduct has led to damages to members of the Florida Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s violations of Fl. Code Ann. § 501.204 et seq.,

Plaintiff Nocerino and members of the Florida Sub-Class have suffered and are at

imminent risk of suffering irreparable harm, including but not limited to being misled

by Navient about their eligibility for PSLF.

 Count XIV – Violations Of The New York Consumer Protection From De-
 ceptive Acts And Practices Law, New York General Business Law § 349 et
                                  seq.

  (On behalf of Plaintiffs Hyland, Garcia, Gaede, and Taylor and the New
                               York Sub-Class)
             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

New York Sub-Class.

                                          124
                New York General Business Law § 349 et seq. prohibits “deceptive acts

or practices in the conduct of any business, trade or commerce or in the furnishing of

any service.”

                As detailed above, Navient engaged in “deceptive acts or practices” in

the State of New York and elsewhere by repeatedly giving New York borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.

                As a servicer of federal student loans, Navient is engaged in consumer-

oriented conduct. Because the New York Sub-Class is comprised of thousands of

individuals whose student loans were serviced by Navient, Navient engaged in a

pattern of deceptive conduct that affected not only Plaintiffs but consumers at large.
                Navient’s conduct has led to damages to members of the New York Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

                As a result of Navient’s violations of New York General Business Law

§ 349 et seq., Plaintiffs Hyland, Garcia, and Gaede and the New York Sub-Class have
suffered and are at imminent risk of suffering irreparable harm, including but not

limited to being misled by Navient about their eligibility for PSLF.

 Count XV – Violations Of The California Consumers Legal Remedies Act,
                       Cal. Civ. Code § 1750 et seq.

(On behalf of Plaintiffs Saint-Paul and Spitler-Lawson, and the California
                                 Sub-Class)
                Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 395 as if fully set forth herein.


                                           125
             Plaintiffs bring this Count against Navient on behalf of members of the

California Sub-Class.

             California Civil Code § 1750 prohibits “unfair or deceptive acts or

practices undertaken by any person in a transaction intended to result or that results

in the sale or lease of goods or services to any consumer” including (i) “Representing

that goods or services have sponsorship, approval, characteristics, ingredients, uses,

benefits, or quantities that they do not have or that a person has a sponsorship,

approval, status, affiliation, or connection that he or she does not have,” and

(ii) “Representing that a transaction confers or involves rights, remedies, or

obligations that it does not have or involve, or that are prohibited by law.”
             As detailed above, Navient engaged in “unfair or deceptive acts or

practices” in California and elsewhere by repeatedly giving California borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.

             Navient’s unfair and deceptive acts or practices occurred while

providing “goods or services” beyond simply collecting payments. The Servicing

Contracts and Navient’s own statements indicate that Navient was responsible for

providing “services” for the benefit of borrowers and managing “all types of” student
loan obligations.

             More specifically, Navient was responsible for providing borrowers

accurate information about the repayment and forgiveness options available under

federal law, advising and communicating the best options given each borrower’s

specific financial circumstances, helping borrowers stay up-to-date on payments, and

providing the highest quality support to borrowers. These services, often involving

frequent communication between Navient and each borrower to assist and advise

each borrower, extended far beyond mere collection of loans. Instead of properly

                                          126
providing these services, Navient engaged in “unfair or deceptive acts or practices”

by repeatedly misrepresenting information to borrowers.
             In accordance with California Civil Code § 1782, on October 3, 2018,

Plaintiffs Saint-Paul and Spitler-Lawson notified Navient via certified mail, return

receipt requested, of these alleged violations of the California Consumers Legal

Remedies Act and demanded that Navient correct, repair, replace or otherwise rectify

such violative conduct. Navient has not corrected, repaired, replaced, or otherwise

rectified its conduct, nor has Navient responded to these demands.
             Navient’s conduct has led to damages to members of the California Sub-

Class including, but not limited to: (i) financial harm associated with delayed

qualification for PSLF; (ii) unpaid interest added to the principal balance as a result

of Forbearances; (iii) excess payments under repayment plans that did not qualify for

PSLF; and (iv) the loss of the benefit of PSLF by individuals who would have

otherwise qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s violations of California Civil Code § 1750,

Plaintiffs Saint-Paul and Spitler-Lawson and the California Sub-Class have suffered

and are at imminent risk of suffering irreparable harm, including but not limited to

being misled by Navient about their eligibility for PSLF.

                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs pray for relief as follows:

      First, certifying this action as a class action pursuant to Rule 23(b)(2) and Rule

23(b)(3) of the Federal Rules of Civil Procedure, declaring Plaintiffs as representa-

tives of the Classes and Plaintiffs’ counsel as counsel for the Classes;

      Second, declaring, adjudging, and decreeing the conduct alleged herein as un-

lawful including, but not limited to, Navient’s improper incentivizing of Navient’s

employees to steer Plaintiffs and members of the Classes into Extended Repayment

                                          127
Plans, Graduated Repayment Plans, Deferments, or Forbearances, rather than in-

come-driven repayment plans that qualify under PSLF;

         Third, enjoining Navient from continuing improperly to incentivize Navient’s

employees to steer Plaintiffs and members of the Classes into the Extended Repay-

ment Plans, Graduated Repayment Plans, Deferments, or Forbearances, rather than

income-driven repayment plans that qualify under PSLF;

         Fourth, declaring, adjudging, and decreeing the conduct alleged herein as un-

lawful including, but not limited to, Navient’s misrepresentation to Plaintiffs and
members of the Classes that they are not eligible for PSLF, providing incorrect infor-

mation to Plaintiffs and members of the Classes regarding PSLF, and affirmatively

restricting Plaintiffs and members of the Classes ability to enroll in PSLF;

         Fifth, enjoining Navient from continuing to misrepresent to Plaintiffs and

members of the Classes that they are not eligible for PSLF, providing incorrect infor-

mation to Plaintiffs and members of the Classes regarding PSLF, and affirmatively

restricting Plaintiffs and members of the Classes’ ability to enroll in PSLF; and to

require Navient to change its incentive compensation programs so that Navient em-

ployees are not paid based on how quickly they can end a conversation with a bor-

rower;

         Sixth, awarding compensatory and punitive damages along with pre- and post-

judgment interest;
         Seventh, granting Plaintiffs the costs of suit, including reasonable attorneys’

fees and expenses; and

         Eighth, affording Plaintiffs and members of the Classes with such other, fur-

ther, and different relief as the nature of the case may require or as may be deter-

mined to be just, equitable, and proper by this Court.



                                           128
                                    JURY DEMAND
         Plaintiffs hereby demand a trial by jury for all issues so triable as a matter of

right.



 Dated: January 16, 2019                           Respectfully submitted,
        New York, NY
                                                   SELENDY & GAY PLLC


                                             By:   /s/ Faith Gay
 Mark Richard                                      Faith Gay
 PHILLIPS, RICHARD & RIND, P.A.                    Maria Ginzburg
 9360 SW 72 Street, Suite 283                      Yelena Konanova
 Miami, FL 33173                                   Margaret England
 Telephone: 305-412-8322                           SELENDY & GAY PLLC
 E-mail: mrichard@phillipsrichard.com              1290 Avenue of the Americas
 (pro hac vice)                                    New York, NY 10104
                                                   Telephone: (212) 390-9000
                                                   E-mail: fgay@selendygay.com
                                                           mginzburg@selendygay.com
                                                           lkonanova@selendygay.com
                                                           mengland@selendygay.com


                                                   Attorneys for Plaintiffs




                                            129
